Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 1 of 100




                 EXHIBIT 1
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 2 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 3 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 4 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 5 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 6 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 7 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 8 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 9 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 10 of 100
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 11 of 100




                    EXHIBIT A
   Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 12 of 100




EMPLOYEE HANDBOOK




  WELCOME TO THE CASHMAN FAMILY!
                   Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 13 of 100




        Contacts for 2020:
        Human Resources: Ms. Marty Mahoney, Vice President/MMahoney@JayCashman.com

        Environmental, Health, Safety, and Quality: Mr. Erik Haruch, Vice President, EHSQ/EHaruch@JayCashman.com

        Company Accounting Department: Mr. Neal McSweeney, Controller/NMcSweeney@JayCashman.com

        Chief Financial Officer: Mr. Andrew Goldberg, CFO/AGoldberg@JayCashman.com

        Chief Legal Counsel: Mr. Bob Popeo, Esq./BPopeo@JayCashman.com



        Confidential Reporting Line to report harassment or discrimination: 617.766.3630




        Note: The information in this Handbook is confidential.


        Note: References to “the Company” refer to Cashman and its Affiliated Companies, which includes but is not limited
        to: Jay Cashman, Inc.; Cashman Dredging and Marine Contracting Company, LLC; Patriot Renewables; Preload
        International, Preload Cryogenics and Preload Middle East; Sterling Equipment, Inc.; and IPC Lydon, LLC.




        © 2020
        Version: 01:01:2020/Date: January 2020




4846-8387-4959.3
                   Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 14 of 100




                         Message from the Chairman and Company Founder




        W              elcome to the Cashman Family. You will have the opportunity to work with industry experts
                       whose combined skills and ingenuity have been instrumental to our universal success throughout
                       the construction industry for more than 40 years. It is my sincere hope that you will play a role
        in continuing our success.

        We have successfully completed some of the most challenging and complex construction projects over the past
        several decades, including the largest environmental remediation dredging project in US history. Cashman has
        grown substantially and expanded our footprint to include renewable energy, power generation, and the design
        and construction of cryogenic liquid storage tanks. I strongly believe that innovation has been the key to our
        success and that our ability to take on new ventures is the result of innovative thinking, collectively. I encourage
        all employees to “think outside the box” and embrace innovative thinking, not only in your own career, but for
        the advancement of Cashman as a whole.

        At Cashman, we cultivate a work environment that promotes communication, teamwork, and quality
        workmanship, however, our commitment to our shared values of integrity, accountability, safety, and
        environmental conservation are paramount. In keeping with our uncompromising allegiance to the health,
        safety, and the wellbeing of our employees, we expect you to maintain the highest standard of ethical behavior,
        personal integrity, practicality, and professionalism. We expect all employees to work harmoniously with fellow
        co-workers, colleagues, clients, and the communities in which we work.

        In closing, I encourage you to take advantage of the many opportunities for growth and professional

        development and give your best effort daily in the pursuit of our shared goal to overcome obstacles and T HINK

        I MPOSSIBLE!


                                                                      Jay M. Cashman
                                                                      Chairman and Founder




        Cashman Employment Policies and Procedures Handbook                                 P a g e i | Welcome Messages
        Version 01:01:2020 | Confidential
4846-8387-4959.3
                   Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 15 of 100




                     Message from Cashman President and Chief Executive Officer




        A
                    s President and CEO, I am pleased to welcome you to Cashman, where you will be part
                    of a team that incessantly strives to be the very best in all that we do. Quality, safety, and
                    professionalism form the foundation of our business. We consider our employees to be our most
        important asset and the driving force behind our success and continued growth throughout the Americas and
        abroad.

        As a new employee, you will have the opportunity to work on many challenging and multifaceted projects. We
        encourage you to challenge the status quo and pursue new ideas to improve performance and expand our
        services. We recognize the importance of individuality and empower all employees to pursue innovative ideas
        on a daily basis. We are committed to providing the platform and tools you will need to succeed; the rest is up
        to you!

        This Handbook summarizes employee benefits and describes the efforts and behavior expected of a Cashman
        employee. Please be sure to read and understand the Company policies and procedures that are set forth in this
        document to ensure your seamless integration into Cashman.

        I wish you the very best as you embark in your career with us and look forward to working with you.




                                                                   Dale H. Pyatt
                                                                    President and CEO




        Cashman Employment Policies and Procedures Handbook                             P a g e ii | Welcome Messages
        Version 01:01:2020 | Confidential
4846-8387-4959.3
          Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 16 of 100




                                                                    CONTENTS
     Introduction ........................................................................................................................................... 1
     Inclusion and Diversity ........................................................................................................................... 2
  Open Door Philosophy ............................................................................................................................... 2
  Inclusion and Diversity ............................................................................................................................... 2
  Equal Employment Opportunity Policy ..................................................................................................... 2
  Gender Pay Equity ...................................................................................................................................... 3
  Americans with Disabilities Act Compliance.............................................................................................. 3
  Pregnant Workers Fairness Act Notice ...................................................................................................... 4
  Harassment and Discrimination Policy ...................................................................................................... 5
  Complaint and Investigation Procedures .................................................................................................. 6
     Notification ............................................................................................................................................ 6
     Investigation Procedures ....................................................................................................................... 6
     Confidential Reporting “Hotline”........................................................................................................... 8
     Code of Ethics: Integrity, Ethical Business Practices, and Conflicts of Interest .................................... 8
  Integrity and Ethical Business Practices .................................................................................................... 8
  Conflict of Interest ..................................................................................................................................... 8
  Solicitation or Acceptance of Gifts and Improper Associations ................................................................ 9
  Anti-Corruption Policy Statement ............................................................................................................. 9
  Whistleblower Policy ................................................................................................................................. 9
     Employee Relations and Responsibilities ............................................................................................10
  Employee Code of Conduct .....................................................................................................................10
  Outside Employment ...............................................................................................................................11
  Personal Relationships .............................................................................................................................11
  Dress Code ...............................................................................................................................................12
  Workplace Violence Prevention Policy ....................................................................................................12
     Innovation, Confidentiality, Disclosure, Proprietary Use, and Public Relations .................................13
  Innovation ................................................................................................................................................13
  Intellectual Property and Confidential Information ................................................................................13
  Public Relations........................................................................................................................................14
     Information Technology and Use of Company-Issued Equipment and Internet Systems ..................14
  Use of Company-Issued Equipment and Internet Systems .....................................................................14


Cashman Employment Policies and Procedures Handbook                                                                               P a g e iii | Contents
Version 01:01:2020 | Confidential
          Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 17 of 100




     Internet Systems Protection ................................................................................................................15
     Monitoring Policy .................................................................................................................................15
     Use of Personal Computers, Cell/Smart Phones, and Electronic Devices ...........................................15
     Cell/Smart Phone and Electronic Device Use while Operating a Vehicle............................................15
  Electronic and Social Media .....................................................................................................................16
  Care and Return of Company-Issued Equipment ....................................................................................16
     Document Control and Data Retention ...............................................................................................16
  Document Management and Record Retention Policy ...........................................................................16
     Environmental, Health & Safety Management System (EHSMS) ..............................................................17
  Injury and Incident Reporting ..................................................................................................................18
  Drug and Alcohol Testing Policy ..............................................................................................................18
     Pre-Employment Testing .....................................................................................................................19
     Employee Testing for Safety-Sensitive Positions .................................................................................19
     Consequences and Disciplinary Measures ..........................................................................................19
     Requests for Accommodations for Medical Marijuana Use................................................................20
  Smoke-Free Workplace............................................................................................................................20
     Employment Policies............................................................................................................................20
  Nature of Employment ............................................................................................................................20
  Immigration Law Compliance ..................................................................................................................21
  Employment Classifications .....................................................................................................................21
     Non-Exempt Employee ........................................................................................................................21
     Exempt Employee ................................................................................................................................21
  Employment Status..................................................................................................................................22
     Regular Full-Time .................................................................................................................................22
     Regular Part-Time ................................................................................................................................22
     Temporary Full- and Part-time Employees ..........................................................................................22
     Probationary Employee .......................................................................................................................22
  Work Hours ..............................................................................................................................................22
     Hourly Staff ..........................................................................................................................................22
     Salaried Staff ........................................................................................................................................23
     Field Operations Management Staff ...................................................................................................23
  Punctuality and Attendance ....................................................................................................................23
  Early Release and Office Closing(s)/Adverse Weather Conditions..........................................................23


Cashman Employment Policies and Procedures Handbook                                                                             P a g e iv | Contents
Version 01:01:2020 | Confidential
          Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 18 of 100




  Employee Personnel File..........................................................................................................................24
  Verification of Employment .....................................................................................................................24
     Compensation, Paid Time Off, and Employee Benefit Plans ...............................................................25
  Compensation ..........................................................................................................................................25
  Payroll ......................................................................................................................................................25
  Deductions ...............................................................................................................................................25
  Overtime Pay ...........................................................................................................................................26
  Company Health, Disability, and Retirement Benefits ............................................................................26
     Health Insurance Opt-out Compensation............................................................................................26
  Workers’ Compensation ..........................................................................................................................27
  Continuation of Health Coverage (COBRA) .............................................................................................27
  Employee Assistance Plan (EAP) ..............................................................................................................28
  Sick Time ..................................................................................................................................................28
     Earned Sick Time Accrual and Use Terms and Conditions ..................................................................28
     Earned Sick Time Preclusions ..............................................................................................................29
  Vacation ...................................................................................................................................................29
  Vacation Request .....................................................................................................................................30
  Holidays....................................................................................................................................................30
     Terms and Conditions for the Use of the Holiday Pay.........................................................................31
  Holiday Observance Religious Accommodation ......................................................................................31
     Leave Policies and Practices ................................................................................................................31
  Family Medical Leave of Absence Act (FMLA) .........................................................................................31
     Military Service Caregiver Leave..........................................................................................................32
     Family Medical Leave Request ............................................................................................................32
     Medical Certification............................................................................................................................32
     Return to Work ....................................................................................................................................32
     Key Employee Reinstatement..............................................................................................................33
     Employee Benefit Plan Enrollment ......................................................................................................33
     Use of Accrued Sick and Vacation Time...............................................................................................33
  Small Necessities Leave Act .....................................................................................................................33
     Small Necessities Leave Act Request ...................................................................................................34
  Parental Leave .........................................................................................................................................34
     Return to Work ....................................................................................................................................34


Cashman Employment Policies and Procedures Handbook                                                                                 P a g e v | Contents
Version 01:01:2020 | Confidential
            Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 19 of 100




       Parental Leave Request .......................................................................................................................34
    Military Leave (Service) ...........................................................................................................................34
       Military Leave Request ........................................................................................................................35
       Return to Work ....................................................................................................................................35
    Leave Related to Domestic Violence, Sexual Assault, Stalking, or Kidnapping .......................................35
    Bereavement Leave .................................................................................................................................36
    Jury Duty ..................................................................................................................................................36
    Leave of Absence Request and Compliance ............................................................................................36
       Business Travel and Expense Management ........................................................................................37
    Business-Related Expenses ......................................................................................................................37
    Travel Policy .............................................................................................................................................37
    Vehicle Use Policy ....................................................................................................................................37
    Corporate Credit and Fuel Card ...............................................................................................................38
       Fuel Charges.........................................................................................................................................38
    Subsistence ..............................................................................................................................................39
    Mileage Reimbursement .........................................................................................................................39
       Performance and Training ...................................................................................................................39
    Performance Evaluations .........................................................................................................................39
    Promotions ..............................................................................................................................................40
    Transfers ..................................................................................................................................................40
       Separation from Employment .............................................................................................................40
    Termination .............................................................................................................................................40
       Immediate Dismissal ............................................................................................................................41
       Voluntary Termination.........................................................................................................................41
    Employee Separation Process .................................................................................................................41
       Final Words ..........................................................................................................................................42


Appendix A:          Employee Handbook Receipt and Review of Company Policies/Acknowledgment Form
Appendix B:          Confidentiality, Disclosure, Proprietary Use Policy/Acknowledgment Form
Appendix C:          Drug and Alcohol Testing Policy and Procedures
Appendix D:          Innovation Program
Appendix E:          Corporate Travel Policy




  Cashman Employment Policies and Procedures Handbook                                                                               P a g e vi | Contents
  Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 20 of 100




    INTRODUCTION

Welcome to Cashman! We are very excited to have you come aboard and become an integral part of our
organization. As you will see, our culture is based upon equality and teamwork. At Cashman, you will have
the opportunity to interact with everyone within the organization including Jay Cashman, Founder &
Chairman and Dale Pyatt, President & CEO, both of whom foster an organizational structure with an
invisible reporting hierarchy, open lines of communication, and an entrepreneurial, collaborative spirit.
Employees are encouraged to share ideas, make suggestions, raise concerns, and contribute on a daily
basis.

During your first few weeks with the Company, you will receive information about your role, Company
policies and procedures, and ways to get to know and identify key individuals. Please know that we are
here to support you and are dedicated to helping you thrive.

The Company has prepared this Employee Handbook to provide you with 1) a general understanding of
Company policies and procedures that govern the workplace, and 2) a summation of the Company
standards for integrity and professional conduct that you are expected to maintain. It is essential for you
to have a clear understanding of the rights, responsibilities, and policies that govern the workplace.

In most cases, your own sense of right and wrong, sound judgment, and commonsense will lead you to
the appropriate course of action. However, we recognize that the business environment in which we
function can be complex. Because many situations are unique, this Handbook is not intended to provide
you with solutions to every issue that may arise, or to address every detail about your employment. It
does, however, provide an overview of our Company standards and expectations, and serves as a practical
guide as you embark on your career with us. This Handbook is intended to raise your awareness, to
provide you with a reference if you are uncertain, and to encourage you to come forward to your
Supervisor or Senior Management with any problems you may encounter. You are urged to familiarize
yourself with the standards set forth in this Handbook and to follow them closely.

Employment with the Company is at-will, meaning that either you or the Company can terminate the
employment relationship at any time, for any reason or no reason, with or without advance notice. This
Handbook is not an employment contract or a promise of continued employment with the Company;
however, adherence to the Company's code of conduct is a condition to continued employment with the
Company. The policies and procedures described herein may be unilaterally amended by the Company
from time to time with, or without notice. When there is a change to a policy, we will make every effort
to update this Handbook as soon as possible, and to keep you informed of any changes as they occur. If
at any time there is a conflict between a policy described in this Handbook and any actual benefit plan
document, the terms of the actual plan documents will govern.

This Employee Handbook, inclusive of the Acknowledgment Form (Appendix A), sets forth the general
administrative policies, goals, and benefits of the Company, and replaces and supersedes any prior
handbook(s). The Company reserves the right to deviate from the policies herein at its sole discretion.
All Company policies, procedures, and forms are available in the Jay Cashman, Inc. Policies and Procedures folder
on the shared drive as well as on the Cashman Employee Benefit Portal in the Resource Library on the BeneTrac
website.

None of the following policies or standards of conduct are intended, nor shall they have the effect, of interfering or
inhibiting any employee in the exercise of any right guaranteed or protected by law.

Cashman Employment Policies and Procedures Handbook                                                    P a g e 1 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 21 of 100




    INCLUSION AND DIVERSITY

Open Door Philosophy
The Company’s commitment to equality and diversity starts with Jay Cashman, Company Chairman, and
Dale Pyatt, President and CEO, who promote equality and unity by embracing an organizational structure
with invisible reporting hierarchy, open lines of communication among all levels of the Company,
encouraging teamwork and collaboration. Employees are empowered to think “outside the box,” share
ideas, and are expected to put forth their best effort each day. This philosophy creates a culture that
thrives on innovation, which is vital to our continued success.

This ideology is reinforced through Company communications, social events, and community activism and
further solidified through annual employee performance to solicit feedback, and encourage teamwork,
and personal growth. This practice also provides an opportunity to gain valuable insight into the inner
workings of the Company, assess morale, and encourage employees to share innovative ideas. All
employees contribute to the total work experience and success of the organization.


Inclusion and Diversity
 “Coming together is a beginning; keeping together is progress; working together is success.”
                                                                                      -Henry Ford
At Cashman, inclusion, diversity, and cultural awareness serve as guiding principles and are integrated
into every aspect of our operations. These principles are not just a critical part of our Company, but a
reflection of who we are. We are committed to building a culture of integrity, equality, and acceptance—
not only in the course of conducting business and making decisions as a representative of the Company,
but also as individuals.

At Cashman, it is more than just cultural diversity, it is diversity of thought and a willingness to freely share
concepts and life experiences that are key to the advancement of ground-breaking ideas. Diversity,
inclusion, awareness, and sensitivity training begin with our employee onboarding process and are
integrated into our training programs including management training seminars, annual employment
practices reviews, on-site project orientation, and toolbox talks. Our training programs include conflict
mitigation and dispute resolution practices and tactics, recognizing the reality of differing opinions and
encouraging collaboration.


Equal Employment Opportunity Policy
Cashman is committed to providing a non-discriminatory workplace. The Company is an equal opportunity
employer and provides employment and advancement opportunities to all individuals. Employment
decisions are based solely on merit, qualifications, and abilities. The Company does not discriminate
against employees or job applicants on the basis of race, color, creed, sex, sexual orientation, gender
identity/expression, age, religion, national origin, ethnicity, marital or family status, veteran or military
status, pregnancy or pregnancy-related condition, physical or mental disability (except where such
disability is a bona fide occupational disqualification), genetic information, ancestry, citizenship, or any
condition or characteristic protected by applicable federal, state, or local laws.


Cashman Employment Policies and Procedures Handbook                                               P a g e 2 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 22 of 100




The Company is committed to maintaining a workplace that is free from unlawful harassment. Unlawful
harassment includes, but is not limited to, sexual harassment and harassment based upon race, color,
creed, sex, sexual orientation, gender identity/expression, age, religion, national origin, ethnicity, marital
or family status, veteran or military status, pregnancy or pregnancy-related condition, physical or mental
disability, genetic information, ancestry, citizenship, or any condition or characteristic protected by
applicable federal, state, or local laws.

This policy extends to all aspects of the employment relationship, including, but not limited to,
recruitment, hiring, job assignments, company-sponsored training, compensation, benefits, promotion,
transfer or demotion, discipline, layoff or termination, and all other terms, conditions, and privileges of
employment. The Company does not discriminate in any way on the basis of gender in the payment of
wages for work that is substantially similar in skill, effort, and responsibility, and that is performed under
similar working conditions.

All employees are mandated to comply with this Equal Employment Opportunity Policy as a condition of
employment and expected to cooperate fully in meeting the Company’s equal employment opportunity
objectives. Any employee who believes he or she has been discriminated against must immediately report
any incident or alleged act of discrimination to the Human Resources Department both in person or via
telephone and in writing. All complaints will be investigated and recorded in accordance with Section 2 of
this Handbook: Complaint and Investigation Procedures.

The Company will not tolerate retaliation against any employee who makes a good faith complaint of
discrimination, exercises rights under or seeking the protection of any federal, state, or local anti-
discrimination or pay equity laws, or cooperates in any investigation of such a complaint. Violations of this
policy will be subject to discipline up to and including termination.

As a condition of employment, all employees are required to sign the Employee Handbook Receipt and
Review of Company Policies/Employee Acknowledgement, Appendix A, agreeing to abide and adhere to
the guidelines set forth in the Company’s Handbook. A copy of the employee’s acknowledgement will be
added to the employee’s personnel file.

For additional information, please contact the Human Resources Department.


Gender Pay Equity
The Company is committed to providing equal pay for comparable work regardless of an employee’s
gender. Variations in pay may exist based upon certain legally recognized factors, such as seniority,
experience, and the necessity of travel, among other things. However, the Company will not
discriminate on the basis of gender in employee compensation.


Americans with Disabilities Act Compliance
The Americans with Disabilities Act (ADA), as amended, requires employers to reasonably accommodate
qualified individuals with disabilities. The Company requires that its employees comply with all federal,
state, or other applicable laws concerning the employment of persons with disabilities. This policy governs
all aspects of employment, and Cashman is committed to ensuring that qualified individuals with a
disability are not discriminated against in any terms, conditions, or privileges of employment.


Cashman Employment Policies and Procedures Handbook                                             P a g e 3 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 23 of 100




A qualified individual is a person with a disability who meets the skill, education, experience, training, and
other job-related requirements of a particular position, and who, with or without a reasonable
accommodation, can perform the essential functions of the position. The Company will endeavor to make
reasonable accommodations to the known physical or mental impairments of qualified employees with
disabilities unless the accommodations would impose an undue hardship on the operation of the business.

Any employee with a disability in need of a reasonable accommodation to perform the essential functions
of his/her job must contact the Human Resources Department. If an accommodation is needed,
employees may be required to provide information from a medical provider to support the request. The
Company reserves the right to deny the requested accommodation or to seek a second medical opinion,
at the Company’s expense, if the requested accommodation cannot be made. The Company may deny
the accommodation request if a requesting employee refuses to provide requested information or submit
to a second medical opinion.


Pregnant Workers Fairness Act Notice
Under the Massachusetts Pregnant Workers Fairness Act, Cashman employees have the right to be free
from discrimination in relation to pregnancy or any condition related to pregnancy including, but not
limited to, lactation or the need to express breast milk for a nursing child.

Employees have the right to reasonable accommodations for conditions related to pregnancy. The
Company will not deny a reasonable accommodation for an employee’s pregnancy or related condition
unless the accommodation would impose an undue hardship on the Company’s business. “Reasonable
accommodations” may include, without limitation, (i) more frequent or longer paid or unpaid breaks; (ii)
time off to recover from childbirth, with or without pay; (iii) acquisition or modification of equipment or
seating; (iv) temporary transfer to a less strenuous or hazardous position; (v) job restructuring; (vi) light
duty; (vii) private non-bathroom space for expressing breast milk; (viii) assistance with manual labor; or
(ix) modified work schedules. If you seek a reasonable accommodation for a condition or conditions
related to pregnancy, Cashman will work with you to determine effective reasonable accommodations to
enable you to perform your essential job duties. Please note that Cashman may require you to provide
documentation from an appropriate healthcare or rehabilitation professional, but does not require such
documentation for the following accommodations: (1) more frequent restroom, food, or water breaks;
(2) seating; (3) limits on lifting over 20 pounds; and (4) private, non-bathroom space for expressing
breastmilk.

Cashman will not retaliate against any employee for needing, seeking, or obtaining a reasonable
accommodation under this policy. Cashman will not require an employee who is pregnant, or has a
condition related to pregnancy, to accept accommodations that are unnecessary to enable them to
perform their essential job duties including, but not limited to, taking a leave of absence where another
reasonable accommodation could be provided without undue hardship.

If you need a reasonable accommodation for pregnancy or a related condition, please contact the Human
Resources Department.




Cashman Employment Policies and Procedures Handbook                                             P a g e 4 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 24 of 100




Harassment and Discrimination Policy
It is our Company policy and personal commitment to all our employees to maintain a work environment
in which all employees are treated with respect and dignity. All employees have the right to work in an
environment free from any type of illegal discrimination or harassment, including racial and sexual
harassment. Any employee found to have engaged in any form of discrimination or harassment—whether
verbal, physical, or arising out of the work environment, and whether in the workplace, at work
assignments off-site, at company-sponsored social functions, or elsewhere—will be notified that their
behavior is unacceptable, will not be tolerated, and subject to disciplinary action including termination of
employment.

The Company’s harassment policy is designed to ensure that all individuals can work in an environment
that promotes equal opportunities and prohibits discrimination and harassment on the basis of race,
color, creed, sex, sexual orientation, gender identity/expression, age, religion, national origin, ethnicity,
marital or family status, veteran or military status, pregnancy or pregnancy-related condition, physical or
mental disability, genetic information, ancestry, citizenship, or any condition or characteristic protected
by applicable federal, state, or local laws.

For purposes of this policy, sexual harassment is defined as follows: unwelcome or unwanted sexual
advances; requests for sexual favors; and other verbal, non-verbal, or physical conduct of a sexual nature
when: (1) submission to or rejection of this conduct by an individual is used explicitly or implicitly as a
factor in decisions affecting hiring, evaluation, promotion, or other aspects of employment; or (2) this
conduct substantially interferes with an individual’s employment or creates an intimidating, hostile, or
offensive work environment.

Examples of sexual harassment include, but are not limited to: unwanted sexual advances; demands for
sexual favors in exchange for favorable treatment or continued employment; repeated sexual jokes;
flirtations, advances, or propositions; verbal abuse of a sexual nature; graphic commentary about an
individual’s body, sexual prowess, or sexual deficiencies; leering; whistling; touching; pinching; assault;
coerced sexual acts; suggestive insulting, obscene comments, gestures, and emails; and display in the
workplace of sexually suggestive objects or pictures.

If you believe that you have been the victim of sexual harassment or harassment based on any other
protected class or discrimination in the workplace, you should take the following steps:

    ▪   Report and discuss the matter with your supervisor/manager.
    ▪   If you believe your supervisor or manager to be the source or a participant in the harassment,
        report this to Human Resources or a member of the management team.

The Company will investigate in accordance with the Complaint and Investigation Procedures policy. If for
any reason, you believe a response has not occurred within a reasonable period of time, please contact
the Company President and CEO.

Retaliation against any individual who makes a good faith complaint, exercises rights under or seeking the
protection of any federal, state, or local anti-discrimination or pay equity laws, or cooperates in the
investigation of any complaint is strictly prohibited and should be reported immediately.

For additional information, please contact the Human Resources Department.


Cashman Employment Policies and Procedures Handbook                                            P a g e 5 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 25 of 100




Complaint and Investigation Procedures
The Company has established the following complaint and investigation procedures to address any
complaint including but not limited to: harassment, discrimination, pay inequity, retaliation, illegal or
unethical activities; workplace violence; hostile work environment; health and safety violations; financial
impropriety; conflicts of interest; and noncompliance with laws and regulation and Company policies and
standard operating procedures.

All reports will be thoroughly investigated and resolved in accordance with all applicable state and federal
laws and Company policies. Employees must not assume that Management is aware of the problem and
must report all issues as soon as possible. The Company cannot take appropriate action without
knowledge of the alleged problem.

Employees have the right to use these procedures, in good faith, without jeopardizing their current or
prospective employment status. The procedures for handling complaints are as follows:

Notification
Any complaint or alleged incident must be immediately reported to the Human Resources Department,
both orally and in writing. Employees who may be the party or witness to harassment, discrimination,
retaliation, and hostile work environment are obligated to report the alleged incident to the Human
Resources Department. The Company has also established a Confidential Reporting Hotline to protect the
anonymity of any person who is aware of an alleged incident or issue.

Investigation Procedures
•   All complaints will be thoroughly investigated by the Human Resources Department or the Company’s
    other designee as soon as practicable. The Complainant will be immediately contacted by the Human
    Resources representative to confidentially discuss the incident and the parties involved. Based upon
    the initial discussion with the Complainant, the representative will make a decision to take immediate
    action, as necessary, to ensure a safe work environment.
•   The investigator will contact all the parties involved and will make every reasonable effort to ensure
    that the content of the investigation remains confidential to the maximum extent possible.
•   The preliminary finding of facts will be compiled by the investigator and reviewed with the Company
    President, General Counsel, or his/her designee to determine the appropriate course of action and
    take any remedial actions.
•   The Complainant will be notified by the Human Resources Department of the results of the
    investigation and the final disposition of the complaint.
•   In the event that the Complainant disagrees with the decision rendered by the Human Resources
    Department, he or she can still avail himself or herself of any and all other avenues of redress. The
    Complainant is advised to contact the Company President if the complaint is filed against the Human
    Resources representative.
•   The Company will not tolerate retaliation against any employee who reports acts of discrimination or
    other acts covered hereunder in good faith or who provides information in connection with any such
    complaint. Violations of this policy will be subject to discipline up to and including termination.




Cashman Employment Policies and Procedures Handbook                                           P a g e 6 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 26 of 100




Please contact the Human Resources Department for additional information. While the Company hopes
that any employee who believes that he or she has been harassed or discriminated against will
immediately bring the matter to the attention of Company representatives, employees also have the right
to contact the Massachusetts Commission Against Discrimination (“MCAD”) and the Equal Employment
Opportunity Commission (“EEOC”), which can be contacted at the phone numbers and addresses listed
below. Any complaint of sexual or other harassment or discrimination must be filed with the EEOC or
MCAD within three hundred (300) days of the alleged harassing or discriminatory act. Using the
Company’s complaint process does not prohibit an employee from filing a complaint with these agencies:
Massachusetts Commission Against Discrimination

Boston Office                              Springfield Office               Worcester Office
One Ashburton Place, Room 601              436 Dwight Street, Room 220      455 Main Street, Room 100
Boston, MA 02108                           Springfield, MA 01103            Worcester, MA 01608
(617) 994-6000                             (413) 739-2145                   (508) 799-8010

Equal Employment Opportunity Commission, Area Office

John F. Kennedy Federal Building
Room 475
Boston, MA 02203
(617) 565-3200
                                           Additional State Agencies:


New York State Division of Human Rights                     Office of Human Rights and Fair Employment
One Fordham Plaza                                           Stephen P. Clark Center
Bronx, NY 10458                                             111 NW 1st Street, 22nd Floor
Phone: 718-741-8400                                         Miami, Florida 33128
                                                            Phone: 305-375-2784/Fax: 305-375-2114
Equal Employment Opportunity Commission
Two Gateway Center                                          Connecticut Commission on Human Rights and
Suite 1703, 283-299                                         Opportunities
Market Street                                               (CHRO)
Newark, NJ 07102                                            25 Sigourney Street
Phone: 800-669-4000                                         Hartford, CT 06106
                                                            Phone: 860-541-3400
Rhode Island Commission for Human Rights                    Connecticut Toll Free: 1-800-477-5737
180 Westminster Street, 3rd Floor
Providence, RI 02903
Phone: 401-222-2661/Fax: 401-222-2616




Cashman Employment Policies and Procedures Handbook                                             P a g e 7 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 27 of 100




Confidential Reporting “Hotline”

The Company has established a confidential reporting line to protect the anonymity of any person who
has been the victim of, or witness to, any act of harassment or discrimination; illegal or unethical activities;
workplace violence; health and safety violations; financial impropriety; conflicts of interest;
noncompliance with laws and regulations; and Company policies and standard operating procedures. The
telephone number is as follows: 617.766.3630.


    CODE OF ETHICS: INTEGRITY, ETHICAL BUSINESS PRACTICES,
    AND CONFLICTS OF INTEREST


Integrity and Ethical Business Practices
Integrity is an essential corporate value for Cashman and its affiliated companies and part of our continued
success—in fact, integrity is essential to our long-term relationships with customers and other external
constituents. We expect our employees and agents to demonstrate integrity through ethical conduct,
honesty, accountability, respect for others, and compliance with the law.

The Company is committed to honest and ethical conduct and compliance with both the letter and the
spirit of all laws, rules, and regulations, and our Company policies, standards, and procedures. We expect
all employees, affiliates, subsidiaries, subcontractors, and vendors of the Company to commit to the
highest ethical standards.

Cashman conducts all business—locally and internationally—in strict accordance with all domestic and
international laws, rules, and regulations. All affiliates, subsidiaries, business partners, third-party
contractors, subcontractors, vendors, and employees are mandated to promote, abide by, and enforce
strict compliance. We strive to treat all customers in a fair, ethical, and non-discriminatory manner and
strive to meet and exceed their quality and service expectations.

We must act in good faith when dealing with vendors and suppliers of every jurisdiction in which we
operate. Violating the law or engaging in unfair, deceptive, and/or abusive acts or practices will put the
reputation of the Company at risk, and can result in legal action, fines and penalties, and other negative
repercussions.

Any conduct whatsoever that is interpreted as dishonest, corrupt, disloyal, illegal, immoral, improper,
unjust, or discriminatory will not be tolerated. All violations may be subject to immediate termination,
severability, and prosecution where applicable.

Conflict of Interest
Cashman is committed to deploying a systematic approach to identify and avoid, mitigate, or neutralize
Organizational Conflict of Interest (OCI) issues, whether actual, potential, or perceived, on all our
contracts. It is the policy of the Company to comply with all requirements of the contracts under which
our projects are performed. It is the responsibility of each employee to familiarize themselves with the
statement of work of each project to ensure that our operations comply with all contractual requirements.

For more information about the Company’s Conflict of Interest Policy, please contact Cashman’s Chief

Cashman Employment Policies and Procedures Handbook                                               P a g e 8 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 28 of 100




Legal Counsel.

Solicitation or Acceptance of Gifts and Improper Associations
Employees are precluded from accepting gifts of significant value (i.e., in excess of $100.00), lavish
entertainment, or other benefits from potential and actual customers, suppliers, or competitors. An
employee may entertain potential or actual customers if such entertainment is consistent with accepted
business practices and does not violate any law or generally accepted ethical standards or does not
represent a conflict of interest outlined in the Cashman Anti-Corruption Policy (see below). Special care
must be taken to avoid even the appearance of a conflict of interest.

Anti-Corruption Policy Statement
Cashman conducts business in a manner that complies with the laws of the United States and other locally
applicable laws, and expects all subsidiaries, personnel, and business partners to conduct business in a
manner that is consistent with the highest ethical standards of business conduct when doing business in
non-U.S. jurisdictions. The Anti-Corruption Policy defines Cashman’s obligations under the Foreign
Corrupt Practices Act of 1977, as amended (“FCPA”), the rules and regulations promulgated thereunder,
and the Anti-Bribery laws of the jurisdictions in which Cashman does business.
For additional information or a copy of the Anti-Corruption Policy, please contact the Human Resources
Department.

Whistleblower Policy
Unlawful activity or behavior of any kind is prohibited. The Company requires its Officers, Directors,
Managers, and Employees to observe high standards of business and personal ethics in the conduct of
their duties and responsibilities.
The Company’s Whistleblower Policy provides confidential reporting and protection against retaliation for
any employee who, in good faith, reports activity that can be considered illegal, fraudulent, or dishonest.
If an employee has knowledge of, or a concern about, any wrongdoing the employee must immediately
notify the Human Resources Department. The employee is not responsible for investigating an incident
and should not initiate any action or investigation without authorization. The Company will make every
effort to ensure the anonymity of the employee and will only provide the employee’s name as part of a
thorough investigative process, required by law, or to provide the party subject to the allegation the legal
right of defense. The employee must use sound judgment when making an allegation in order to avoid a
baseless claim. Any employee who intentionally files a false report will be subject to disciplinary measures
up to and including discharge.
No employee who, in good faith, reports a violation of the conduct covered by this policy or participates
in the investigation of a reported violation will be retaliated against. An employee that retaliates against
someone who has reported a violation in good faith is subject to discipline up to, and including,
termination of employment. An act of retaliation includes but is not limited to: termination; suspension;
demotion; transfer; compensation decrease; or poor work assignments.
The Whistleblower Policy is intended to encourage employees and others to raise concerns about
potential misconduct occurring within an organization. The Company has established a confidential
reporting line for employees who are concerned about retribution and would like to file a report
anonymously. The telephone number is as follows: 617.766.3630.


Cashman Employment Policies and Procedures Handbook                                           P a g e 9 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 29 of 100




    EMPLOYEE RELATIONS AND RESPONSIBILITIES

Employee Code of Conduct
All employees are required to conduct themselves in a manner that reflects professionalism, honesty, and
integrity. It is the responsibility of all employees to ensure that as representatives of the Company, all
business decisions are in the best interests of the Company. Employees must consider the impact of how
their decisions will be perceived by others, ensuring that their actions do not give the appearance of
impropriety, potentially damaging the reputation of the Company. Employees are expected to exercise
commonsense and sound moral judgment while acting on behalf of the Company. We expect all
employees to hold themselves to the highest standards of ethical conduct.
While it is not possible to anticipate and establish a rule for every situation, it is expected that employees
will exercise good judgment, commonsense, and professionalism at all times. The following is a non-
exclusive list of conducts that may give rise to disciplinary action up to and including immediate
termination from employment by the Company:
    1. Violation of any of the policies contained in this Handbook, Project Manager’s Reference Guide,
        Company’s Safety Program, Company Standard Operating Procedures, including the Code of
        Conduct.
    2. Use or possession of illegal drugs or alcohol on Company premises; reporting to work under the
        influence of such intoxicants.
    3. Deliberate verbal and/or physical misconduct towards any clients, customers, business partners,
        or employees of the Company.
    4. Insubordination or refusal to comply with instructions from a manager.
    5. Destruction, defacement, or removal of Company property or that of another employee or client.
    6. Disclosure of confidential information, including breach or threatened breach of any
        confidentiality-related agreement with the Company, such as a Non-Competition, Non-
        Solicitation, Confidentiality and Assignment of Inventions Agreement.
    7. Smoking in unauthorized areas.
    8. Use of foul or abusive language, fighting, or gambling on Company property (including parking
        lots).
    9. Use of Company equipment, supplies, or facilities for personal business.
    10. Possession of firearms, explosives, or weapons of any kind on Company property (including
        parking lots).
    11. Any act intended to deceive an employee or the Company.
    12. Sleeping during work time.
    13. Falsification of any personnel, client, or Company records, including providing false information
        on the application of employment or resume, either personally or through an accomplice.
    14. Harassment or discrimination of any kind.
    15. Failure to report an accident or follow safety and security procedures and rules.
    16. Excessive absenteeism or tardiness.
    17. Theft or misappropriation of Company products, money, or property.
    18. Failure to comply with reasonable rules of the Company, as implemented by Cashman from time
        to time.
    19. Conviction of a felony in a state or federal court while a Company employee.

Cashman Employment Policies and Procedures Handbook                                            P a g e 10 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 30 of 100




    20. Leaving Company premises during working hours without authorization.
    21. Using the Company’s equipment, resources, and assets in any way not related to the Company’s
        goals.
    22. Any other inappropriate conduct.

The course and degree of discipline will be determined by the Company in its sole discretion on an
individual, case-by-case basis. The severity of the offense, as well as the employee’s prior disciplinary
record, will be factors in determining the level of disciplinary action taken. Where the conduct is not of a
severe nature and the Company determines that corrective action may correct the behavior, the Company
may exercise its discretion to utilize forms of discipline ranging from verbal warnings to termination of
employment, as described below.

Any questions related to the content or interpretation of this policy should be directed to the Human
Resources Department. Failure to comply with the Employee Code of Conduct may result in disciplinary
action up to and including termination of employment.

Outside Employment
Employees are expected to devote their full business time and energies to the business and affairs of the
Company. Work for other employers may create a conflict of interest, and employees may not participate
in such outside employment or other activities that have a direct and/or adverse effect on their
employment or interfere with their obligations to the Company. Employees who desire employment
outside of the Company must inform the Project or Department Manager and the Human Resources
Department of the employment opportunity to ensure there will be no possible conflicts or adverse
impact on their position with the Company, before commencing outside employment. No provision of this
policy will be construed to create an express or implied employment contract for a specific period of time.


Personal Relationships
The Company encourages employees to develop friendships and share in a spirit of teamwork and
camaraderie both within the workplace and outside of work. It is not the intent of the Company to
interfere with co-worker friendships and relationships; however, employees involved in any relationship
that interferes with the Company culture of teamwork, harmonious work environment, productivity, or
otherwise violates the Company’s policies, will be subject to disciplinary action up to and including
termination.

Accordingly, managers and supervisors are prohibited from fraternizing or becoming romantically
involved with any employee who reports to them. Additionally, any other personal relationships amongst
employees may be prohibited when, in the opinion of the Company, the personal relationship may create
a conflict of interest, cause disruption, create a negative or unprofessional work environment, or present
concerns regarding supervision, safety, security or morale.

An employee who is romantically involved with a supervisor or fellow employee should immediately and
fully disclose the relevant circumstances to his/her supervisor and/or the Human Resources Department
so that a determination can be made as to whether the relationship violates this policy. If a violation is
found, the Company may take whatever action appears appropriate according to the circumstances, up
to and including transfer or discharge. Failure to disclose relevant facts may lead to disciplinary action, up


Cashman Employment Policies and Procedures Handbook                                            P a g e 11 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 31 of 100




to and including termination.

All employees should also remember that Cashman maintains a strict policy against unlawful harassment
of any kind, including sexual harassment. The Company will vigorously enforce this policy consistent with
all applicable federal, state, and local laws.


Dress Code
Employees are expected to dress in a professional manner that is normally acceptable and appropriate to
the project or job position to which they have been assigned. The Company expects all employees to be
suitably attired and groomed; presenting an image that projects professionalism. Employees must
exercise good judgment and show courtesy to their co-workers in the selection of business attire. At all
times, employees are asked to be cognizant that regardless of their level of interaction, their attire must
commensurate with the type of work and safety considerations of the job.

Employees shall wear clothing that is clean and in good repair and are to observe a high standard of
personal hygiene. Employees are prohibited from wearing clothing or jewelry or displaying accessories or
tattoos while at work that depict(s) or allude(s) to an obscenity, violence, or sex; advertises alcohol,
tobacco, or illegal substances; or conveys political or religious opinions or any unsuitable slogans.

Where possible, reasonable accommodation to the dress code may be made to a person with a disability
or to accommodate a person’s sincerely held religious beliefs, provided that such accommodation does
not cause an undue hardship or jeopardize the health and safety of the individual or Company employees.
Employees must request an accommodation from their supervisor. Reasonable accommodations shall be
considered on an individual basis.

Workplace Violence Prevention Policy
Cashman upholds a zero-tolerance standard of violence in the workplace. The Company maintains a safe
and secure workplace and working environment for all employees. The safety and health of all employees
is paramount to the Company. Disruptive or violent behavior of any kind—direct or implied—is strictly
prohibited at any Company property, job site, project location, or Company-sponsored events. The
Company will not tolerate any behavior that disrupts or prevents normal work functions or activities. Any
conduct by a Company employee who exhibits disruptive or violent behavior will not be tolerated and will
be subject to disciplinary action up to and including immediate termination from employment. The
Company reserves the right to terminate any employee who engages in acts or threats of violence,
regardless of whether the actions occurred while on Company business or on personal time.

Employees may not bring, carry, store, or use any type of weapon while performing duties for the
Company. Employees are prohibited from having a weapon in a Company-owned, rented, or leased
vehicle and from carrying or storing weapons in personal vehicles while performing Company duties
within any project or job site location or designated parking area. The term “weapon" includes a firearm,
ammunition, explosive, or any other device or object that can be reasonably construed as a weapon.



If employees are subjected to violent behavior by a co-worker, client, or vendor, are threatened with
violence or know of threats or actual violence occurring in the workplace, they should report such conduct
to their supervisor immediately. The Company will investigate all complaints filed by or on behalf of an

Cashman Employment Policies and Procedures Handbook                                         P a g e 12 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 32 of 100




employee and any possible violation of this policy of which we are made aware, indirectly or
confidentially. Retaliation against a person who, in good faith, reports any complaint regarding violent
behavior or threats of violence is also prohibited and subject to termination and criminal prosecution.

    INNOVATION, CONFIDENTIALITY, DISCLOSURE, PROPRIETARY USE,
    AND PUBLIC RELATIONS


Innovation
In order to maintain our competitive edge in our existing businesses, identify new opportunities, and forge
new ventures, we have established an Innovation Program (Appendix D) to inspire our employees to be
innovative and reward them for their efforts. Employees are encouraged to pursue new ideas and will be
provided with the support necessary to turn their vision into a reality. Employees may submit ideas to the
Company’s Patent Committee for evaluation. The committee members include Jay Cashman, Dale Pyatt,
and Bob Popeo. The Patent Committee will work with our visionaries to determine if the Company can
patent an idea and assist in navigating the patent process. The Committee will also determine the
appropriate reward to the employee in accordance with the program guidelines. Appointment to the
Patent Committee is determined at the sole discretion of Jay Cashman.


Intellectual Property and Confidential Information
Company employees will often acquire and have access to confidential privileged information regarding
the Company, its subcontractors, joint venture partners, suppliers, clients, and fellow employees.
Employees must not disclose any confidential information, purposefully or inadvertently, whether by
distributing written works, electronic media, or even through casual conversation, to any unauthorized
person inside or outside the Company.

All employees must take proper precautions, exercise care, and use good judgment to avoid any breach
of privacy, release, and/or disclosure of confidential information. It is the employee’s responsibility to
protect such information and ensure its appropriate use.

All confidential information is the exclusive property of the Company and employees may not at any time
disclose such information—whether or not it has been designated specifically as “confidential,” except in
the responsible exercise of Company business. Discussion of confidential information not relevant to
business needs is strictly prohibited. Employees are not to discuss proprietary information or disclose or
share computer passwords. Removal of confidential and/or proprietary documents and/or similar data
without authorization is strictly prohibited. All computer hardware and programs, files, bid documents,
contracts, subcontracts, correspondence, internal memorandums, workbooks, and other sensitive data
are to remain in the office or at the job site and not be copied or used for non-Company related business.

Employees will be subject to appropriate disciplinary action up to and including dismissal and/or
prosecution, for knowingly or unknowingly revealing information of a confidential nature. In the event
that an employee is unsure about the confidential nature of specific information, the employee is
obligated to consult with his or her Supervisor for further clarification.

As a condition of employment, all employees are required to sign the Confidentiality, Disclosure, and
Proprietary Use Policies/Employee Acknowledgment in Appendix B, agreeing to abide and adhere to the

Cashman Employment Policies and Procedures Handbook                                         P a g e 13 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 33 of 100




guidelines set forth in the Company’s Policies.


Nothing in this Handbook, however, is intended to preclude or dissuade employees from engaging in any
legally required or legally protected activities, such as discussing wages, benefits, or terms and conditions
of employment. Company employees will not be subjected to any form of adverse action, including
discipline, for engaging in such protected activities.


Public Relations
All media inquiries concerning the Company, its work, employee policies and procedures, or any other
issues where a response may be subject to media presentation via the internet, social media, television,
radio, newspaper, or research must be directed only to Senior Management. Employees are strictly
prohibited from representing or speaking on behalf of the Company in public forums, meetings, and
events and/or, social media channels without approval by the Company President and CEO.

    INFORMATION TECHNOLOGY AND USE OF COMPANY-ISSUED
    EQUIPMENT AND INTERNET SYSTEMS

Use of Company-Issued Equipment and Internet Systems
The Company provides all employees with equipment, systems, tools, materials, and supplies necessary
to perform their job. Employees may be provided with or have access to Company computers, cell/smart
phones, printers, electronic devices/equipment (“Company-issued equipment”), internet systems,
network, or other information system for the performance of work-related activities while at home, at
work, and at project locations. The use of Company-issued equipment and internet systems is an intrinsic
part of the effective performance of an employee’s job duties and a means of facilitating ongoing
communication between the office and project locations.
The Company does allow employees to use Company-issued equipment and internet systems for minor
non-business-related purposes that do not interfere with work; however, all data, pictures, emails, text
messages, voicemails, videos or stored information sent, received, created on or contained in Company-
issued equipment and information systems is the sole and exclusive property of the Company. Employees
should not consider any material on these systems to be private or confidential. The employee is required
to provide the Company with the password for any Company-issued equipment, record, or document that
is password-protected.
Use of Company computers, networks, and internet is a privilege and may be revoked at any time for
inappropriate use and subject to discipline up to and including immediate termination of employment. In
accordance with all applicable state and federal laws, the Company has the unilateral right to inspect,
monitor, and search all property owned or provided by the Company to the employee at any time with or
without notice, including, without limitation, all equipment, electronic information systems, workspaces,
physical records and electronic records, and company vehicles. Employees are obligated to cooperate
with searches of the Company-issued property in their possession. Refusal to allow authorized searches
will result in disciplinary action up to and including termination.




Cashman Employment Policies and Procedures Handbook                                           P a g e 14 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 34 of 100




Internet Systems Protection
The use of Company electronic systems and all forms of Internet/intranet access are for Company
business purposes; however, brief and occasional personal use of the electronic mail system or the
internet is acceptable as long as it is not excessive, inappropriate, occurs during personal time (lunch or
other breaks), and does not result in expense or harm to the Company, or otherwise violate Company
policies and/or state and federal laws.
Use is defined as "excessive" if it interferes with normal job functions, responsiveness, or the ability to
perform daily job activities. Electronic communication should not be used to solicit or sell products or
services that are unrelated to the Company's business; distract, intimidate, or harass co-workers or third
parties; or disrupt the workplace. While direct connection to the internet offers a variety of benefits, it
can open the door to some significant risks to the Company’s data and systems if employees do not
follow appropriate security protocols. Employees must exercise care and good judgment in the use of
Company equipment, computers, and the Internet at all times.
Monitoring Policy
The Company uses software in its electronic information systems that allows monitoring by authorized
personnel. The Company’s information technology system creates and stores copies of any messages,
files, or other information that is entered into, received by, sent, or viewed on such systems. Employees
should have no expectation of privacy in any information or activity conducted, sent, performed, or
viewed on or with Company equipment, or accessed via the Company network or internet systems.
Employees should assume that whatever they do, type, enter, send, receive, and view on Company
electronic information systems is monitored and electronically stored and subject to inspection,
evaluation, access, and/or use by the Company at any time.

Use of Personal Computers, Cell/Smart Phones, and Electronic Devices
Employees are prohibited from using personal, non-company-owned computers, cell/smart phones and
electronic devices/equipment for Company-related business without authorization. Employees are
precluded from storing any Company-related data on personal computers, electronic devices, or other
data storage media. All communications using personal electronic devices, and equipment during work
hours, or conducted on Company property, project locations, or while on Company business—verbal,
written, or other—must meet professional standards of conduct. If employee use of a personal
electronic device or equipment is deemed to be offensive, inappropriate, or causes disruptions or loss
in productivity, the employee will be precluded from using such devices or equipment during work and
may become subject to disciplinary action. Employees are required to turn off or set to silent or vibrate
mode any personal electronic devices during meetings, conferences, and in other locations where they
may disrupt co-workers.

Cell/Smart Phone and Electronic Device Use while Operating a Vehicle
The safety of our employees and the public is paramount to the Company. The use of a cell/smart phone
or electronic device while driving is dangerous and, in some states, against the law.

Employees are prohibited from sending or reading text messages and emails, viewing tablets, television,
videos, or DVDs, and from inputting data into a laptop, personal digital assistant, or navigation system
while operating a vehicle. Employees may be subject to disciplinary action for any motor vehicle accident
or traffic violation that occurs as a result from the use of a cell/smart phone or electronic device while
driving. The employee will be responsible for all financial liabilities (fines associated with citations) that
result from such actions, and subject to discipline up to and including termination.

Cashman Employment Policies and Procedures Handbook                                             P a g e 15 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 35 of 100




A complete copy of the Information Technology, Internet, Email, and Use of Company-Issued Equipment
Policy is available in the Jay Cashman, Inc. Policies and Procedures Folder in shared drive and also available
on the Cashman Employee Benefit Portal in the Resource Library on the BeneTrac site.

Electronic and Social Media
Electronic media may not be used in any manner that would be discriminatory, harassing or obscene, or
for any other purpose which is illegal, against Company policies, or not in the best interest of the
Company. Nothing in this policy prohibits an employee from discussing his or her wages with co-workers
or from lawfully discussing hours and/or working conditions while not at work. Voice or email messages
may not contain content that may reasonably be considered offensive or disruptive to any employee.
Offensive content would include, but not be limited to, sexual comments or images, racial slurs, gender-
specific comments or any comment that would offend someone on the basis of their age, sexual
orientation, religious or political beliefs, national origin, disability, or any other basis protected by law.
Please contact the Human Resources Department for additional information.

Care and Return of Company-Issued Equipment
Employees are responsible and accountable for all Company equipment that is assigned to them and
required to use proper care of all property, including Company networks. All Company employees have a
duty to safeguard these assets against theft, loss, waste, or damage and ensure that they are used only in
the most efficient and sustainable way. Company property should be used for legitimate business
purposes only and employees must take measures to prevent their theft, damage, or misuse. An employee
may be held financially responsible for the repair or replacement of damaged equipment. Misuse or
misappropriation of Company property may result in discipline up to and including immediate termination
of employment.
Employees must be returned to the Company in proper working order upon separation of employment.
An employee may be held financially responsible for Company-issued equipment assigned to them that is
damaged and/or not returned to the Company. Failure to return equipment will be considered theft and
may lead to a referral to a collection agency or the appropriate prosecuting agency by the Company.

    DOCUMENT CONTROL AND DATA RETENTION

Document Management and Record Retention Policy
Document Management and Record Retention, both in hard copy and digital, are a critical element of our
business administrative functions and a valuable part of Cashman’s Project Quality Control efforts. There
are legal and contractual requirements for the retention of the majority of the documents generated in
the course of business that can protect the Company in the event of litigation or contractual dispute.
Many documents must be kept for a specific period of time pursuant to federal, state, or local laws. There
are also documents that we need to retain for future reference or use.

The Document Management and Record Retention Policy provides for the systematic review, retention,
and destruction of documents received or created in the course of business. All Company documents and
records, regardless of physical form, are the exclusive property of the Company. A “record” is defined as
“information in any form including notes, images, audiovisual recordings, books, documents, maps,
drawings, photographs, letters, email communication, vouchers and papers, and/or any other information

Cashman Employment Policies and Procedures Handbook                                             P a g e 16 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 36 of 100




that is written, photographed, recorded, or stored in any manner.”

We have established guidelines and procedures for the proper identification of documents and records,
and requirements for the orderly management, storage, and retention of such documents or records. The
procedures include document identification methods to determine which documents and records need
to be maintained; methods for the orderly management, storage, and destruction of Company
documents; the duration of time the Company is required to maintain the document (i.e., how long certain
documents should be kept); and ways to save the Company valuable computer and physical storage space.

Employees are required to maintain organized and complete records, papers, and documents throughout
their employment with the Company. All such records, papers, and documents shall remain the property
of Cashman and shall be delivered by the employee to the Company at the time the employee’s
employment with the Company ends.

It is essential that all employees understand and comply with all of the elements of this Policy. Employees
who fail to comply with this Policy will be subject to appropriate disciplinary action, up to and including
dismissal and/or prosecution, for knowingly or unknowingly destroying, copying, retaining, forwarding,
disseminating, and revealing information that pertains to Company information or business.

Please contact the Human Resources Department for a complete copy of the Document Management and
Record Retention Policy, Procedures, and Forms.

    ENVIRONMENTAL, HEALTH & SAFETY MANAGEMENT SYSTEM (EHSMS)

Cashman is committed to be the very best in everything we do and pledge to be the best in class in safety
performance. We are committed to providing employees with a safe and healthy work environment. We
firmly believe that safety must be incorporated into every aspect of our work to ensure that everyone
works and returns home safely every day.
We believe all incidents and injuries to be preventable and our goal is to strive for “ZERO” incidents daily.
We are steadfast in our resolve to achieve “ZERO” and believe through the process of recognizing and
correcting unsafe conditions, changing unsafe behaviors, and openly communicating, we can and will
eliminate all injuries, all harm to the environment, and damage to our assets.
In 2017, the Cashman Environmental Health and Safety Improvement Plan, C-SAFE was introduced and
was developed on the basic premise that together we can be an “Injury- and Incident-Free Organization.”
C-SAFE is the foundation for our collective commitment to safe and socially responsible project execution;
maintaining an incident- and injury-free work environment; and fostering a safety-conscious culture that
we carry forward beyond the workplace into everything that we do and the communities where we live
and work.
The C-SAFE program is comprised of 11-core elements used as the “road map” to hazard identification and
elimination. Through the use of C-SAFE, we keep safety in the forefront of our minds every day and with
every work activity or task that we perform. Our efforts will only be successful if everyone participates in
the C-Safe Program and make this commitment to achieve “ZERO.”




Cashman Employment Policies and Procedures Handbook                                           P a g e 17 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 37 of 100




Injury and Incident Reporting
All incidents and injuries, regardless of severity, must be immediately reported to the Project or
Department Manager, Site Safety Officer, and Vice President of Contracts and Risk Management. It is our
expectation that reporting includes any injury of employees, any property damage, any unplanned release
of recognizable pollution, and any “Near Miss.”
All incidents are to be reported immediately in the following fashion:




A “Near Miss” is defined as an unplanned event that did not result in injury, illness, or damage but had
the potential to do so and is considered an incident with Cashman Investigations.
We will investigate incidents based upon the potential severity rather than the actual severity of an injury.
All incidents are investigated to find root cause and a corrective action plan is developed and implemented
to prevent recurrence.
Every employee has a responsibility to maintain a safe work environment and is expected to provide the
time and commitment necessary to meet our goal of achieving “ZERO.”


Please contact Erik Haruch, Vice President of Environmental Health, Safety, and Quality, to learn more
about the Company’s environmental, health, and safety programs.


Drug and Alcohol Testing Policy
The Company is committed to providing a safe, healthy, and productive work environment for all of our
employees free from the adverse effects of drug abuse and alcohol misuse. We consider our employees
to be our most valuable asset and while it is not the intention of the Company to interfere in the personal
lives of our employees, we are steadfast in our commitment to protecting our employees and the
communities in which we work. The purpose of this Drug and Alcohol Testing Policy is to balance respect
for the individual privacy of our employees with safeguarding the health and safety of our employees,
business associates, and the communities in which the Company operates.

The Company has established a Drug and Alcohol Policy in accordance with the guidelines set forth in Title
46 Code of Federal Regulations (CFR) Parts 4 and 16. The program applies to all union and non-union,
safety-sensitive employees, contractor-employed personnel, and persons seeking employment with the
Company. Safety-sensitive employees include all Company employees who operate vehicles, vessels, or
equipment (registered and unregistered) owned, leased, rented, or used for business purposes. The term
“employee” includes both contracted and temporary personnel.
In achieving our objectives to maintain a healthy and safe working environment, the Company is
committed to:
   (1) Employing a workforce that is free from effects of illegal drugs, marijuana and alcohol abuse, and
   misuse of prescription and/or over-the-counter medication. We encourage our employees to pursue
   professional assistance any time that personal and/or work-related problems, including alcohol or drug
   dependency, adversely affect their ability to perform their assigned duties.
   (2) Maintaining a safe work environment free from adverse effects of drug abuse and alcohol misuse.

Cashman Employment Policies and Procedures Handbook                                           P a g e 18 | 89
Version 01:01:2020 | Confidential
         Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 38 of 100




   (3) Prohibiting the unlawful possession, distribution, dispensing, manufacture, or use of illegal or
   controlled substances.
The drug-testing provisions of this policy apply to all Company employees with the exception of:

   (1) Employees covered by a labor agreement or contract that governs or otherwise conflicts with the
   subject matter of this policy.
   (2) Employees working in any state in which the laws of that state conflict with the terms of this policy.
   This policy does not supersede Department of Transportation (DOT) regulations, United States Coast
   Guard (USCG), or any other federal or state drug testing mandates or substance abuse testing programs
   governed by a collective bargaining agreement, project labor agreement, or contractual requirement,
   which shall prevail.
The term “substance” covered under this policy includes, but is not limited to, alcohol, illegal drugs,
marijuana, inhalants, and prescription and over the counter (OTC) drugs. It is a standard of conduct for an
employee of the Company to report to work or work without the presence of illegal drugs, marijuana, or
alcohol in his or her body, and the Company reserves the right to conduct alcohol and drug tests at any
time with or without notice.
Testing conducted under this program is limited to five categories of dangerous drugs [marijuana, cocaine,
opiates, amphetamines, and phencyclidine (PCP)] and alcohol. The categories of testing include pre-
employment and employee testing for safety sensitive positions.
Pre-Employment Testing
All job applicants for safety-sensitive positions with the Company are required to complete and
successfully pass a drug and alcohol test. New job applicants and employees returning to the project after
30 or more days’ absent must either satisfactorily complete a drug test or provide acceptable
documentation that he or she has passed a drug and alcohol test within the preceding 30 days by a
National Institute on Drug Abuse/Substance Abuse and Mental Health Services Administration
(NIDA/SAMHSA) certified laboratory, or state-specific certified laboratory, where applicable.
Employee Testing for Safety-Sensitive Positions
All Cashman safety-sensitive employees will be subject to pre-employment drug and alcohol testing and
under the following circumstances in accordance with Title 46 Code of Federal Regulations (CFR) Parts 4
and 16, 49 CFR 40.
     •    Reasonable Cause                                 •    Return to Duty
     •    Post-Accident                                    •    Follow Up
     •    Random Selection

Consequences and Disciplinary Measures
The following conditions constitute grounds for disciplinary measures up to and including immediate
termination from employment:

    1. Reporting for work or working under the influence of drugs or alcohol.
    2. Refusal to submit to a drug and alcohol test.
    3. Presence of a detectable amount of an illegal drug, marijuana or alcohol found through drug or
       alcohol testing.

Cashman Employment Policies and Procedures Handbook                                           P a g e 19 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 39 of 100




    4. Possession and/or use of illegal drugs on Company premises, job site, or while traveling/working
       on behalf of the Company or the job. This applies to prescription drugs without a valid
       prescription.
    5. Operating heavy equipment, vessel, and/or vehicle owned or in the custody and control of the
        Company while under the influence of drugs and/or alcohol.
    6. Selling, aiding, and abetting in the sale or conspiring to sell illegal drugs or prescription drugs on
        the job or in a job status.
    7. Conviction for selling, aiding, and abetting the sale or conspiring to sell illegal drugs or prescription
        drugs off of the job will result in a permanent expulsion and barring from future employment.
    8. Possession, use, or system presence of drugs and/or alcohol while on Company premises, job site,
        or traveling/working on behalf of the Company.
    9. Falsifying or tampering with information, documentation, materials, or specimen collection
        relating to drug and alcohol testing.
    10. Violation of the Company’s Drug- and Alcohol-Free Workplace Policy and Procedures.


This policy statement provides an overview of the goals and objectives of the Company’s drug and alcohol
testing program. All employees are required to review the Company’s Drug and Alcohol Testing Policy and
Procedures, included as Appendix C, of this document, in its entirety and agree to comply with the terms
as a condition of employment with the Company.

Requests for Accommodations for Medical Marijuana Use
The Company will evaluate requests for accommodation related to the use of prescribed medical
marijuana on a case-by-case basis. As with all requests for accommodation, any applicant or employee
with a disability in need of a reasonable accommodation to perform the essential functions of his/her job
must contact the Human Resources Department. If an accommodation is needed, employees may be
required to provide information from a medical provider to support the request. The Company reserves
the right to deny the requested accommodation or to seek a second medical opinion, at the Company’s
expense, if the requested accommodation cannot be made. The Company may deny the accommodation
request if a requesting employee refuses to provide requested information or submit to a second medical
opinion or if the accommodation request poses an undue hardship on the Company.


Smoke-Free Workplace
Our goal is to provide a healthy and pleasant work environment for all employees. It is the policy of the
Company to maintain a smoke-free work environment. Smoking and vaping are not allowed in rooms
occupied and/or controlled by the Company.

    EMPLOYMENT POLICIES

Nature of Employment
Employment with the Company is voluntarily entered into by the employee and the Company. An
employee can terminate his or her employment at any time, with or without cause or notice. The
Company is an “at-will” employer and as such has the right to terminate the employment of any


Cashman Employment Policies and Procedures Handbook                                             P a g e 20 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 40 of 100




employee at any time, for any reason, in accordance with state and federal laws. As an at-will employee,
you are not guaranteed continued employment, in any manner, or that you will be employed for any set
period of time. The Company does not offer any form of guaranteed employment. No one in the company
may make any representation or promise that would alter the employment “at-will” status of any
employee, regardless of position.

This Handbook is not intended to be an employment contract, whether express or implied, or part of any
contractual agreement between the Company and any of its employees. It is not intended to, nor does it
alter employment status as an at-will employee. Nothing in these policies shall be interpreted to be in
conflict with or to eliminate or modify in any way the employment-at-will status of employees.

The Company reserves the right to alter the employment status, position or job duties, employment
hours, schedule, or demote any employee at its own discretion, with or without notice or cause. With the
exception of employment-at-will, terms and conditions of employment with Cashman may be modified
at the sole discretion of the Company with or without cause or notice at any time. No implied contract
concerning any employment-related decision or term, or condition of employment can be established by
any other statement, conduct, policy, or practice.


Immigration Law Compliance
The Company employs only individuals who are legally authorized to work in the United States. All
employees must provide documentation in accordance with the USCIS Form I-9, Employment Eligibility
Verification, to verify his/her identity and employment eligibility within the first 3 days of employment.


Employment Classifications

The Fair Labor Standards Act defines two classifications of employees, exempt and non-exempt. The
classification assigned to an individual’s job is dependent on the actual job responsibilities and duties as
determined by the law. Employers are required to designate positions as either exempt and non-exempt
based upon specific criteria of the job, which are as follows: type of position; responsibilities; and
compensation. Senior Management and the Human Resources Department are responsible for
determining the exempt or non-exempt status of a position in accordance with the rules and regulations
set forth by the Fair Labor Standards Act.

        Non-Exempt Employee

        Employees who do not qualify for exempt status and are generally paid on an hourly basis,
        including overtime. Any concerns about the employee classification of a position should be
        addressed to the Human Resources Department.

        Exempt Employee

        Employees who serve in executive, professional, administrative, business development, or
        operations management roles. An exempt employee is generally paid a salary and not eligible for
        overtime. Exempt employees include those employees who work standard office schedules and
        field operations management employees who work on rotational schedules.



Cashman Employment Policies and Procedures Handbook                                          P a g e 21 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 41 of 100




Employment Status
       Regular Full-Time
       Employees hired to work a minimum 40 hours per week, either paid hourly or salaried basis.
       Regular full-time employees are eligible to participate in the Company’s benefit plans. Regular
       full-time employees include both non-exempt (hourly) and exempt (salaried) employees.

       Regular Part-Time
       Employees hired to work on a specific assignment for a period of 6 months or more and expected
       to work not less than an average of 32 hours per week. Regular part-time employees are eligible
       to participate in the Company’s health and benefit plans. Regular part-time positions are generally
       non-exempt and paid hourly. Employees who are hired on a part-time basis and will be working
       less than 30 hours per week are not eligible to participate in the Company’s health and benefit
       plans or to accrue Company paid time off, unless otherwise required by law or plan document.

       Temporary Full- and Part-time Employees
       The Company may have occasion to hire temporary employees to support the fluctuation in
       project workflow. These positions, whether full or part time, are usually for a specific assignment
       for a duration of no more than one year. Temporary employees maintain the “Employee-at-Will”
       status but do not have a probationary period and are not eligible for promotion, reassignment, or
       transfer to other jobs. Temporary employees are not eligible to participate in the Company Health
       and Benefits plans or accrue paid time off, unless required by law.

       Probationary Employee
       Probationary Employee is defined as a newly hired employee who has been continuously working
       for the Company for 60 days or less. Provided that the Company determines that such employee’s
       job performance is “satisfactory” at the end of the probationary period, the employee will
       continue in our employment maintaining the employee at-will status.

Work Hours
The standard work schedule for the Company office employees, not covered by Collective Bargaining
Agreements or subject to a rotational schedule, is Monday through Friday, with the exception of
recognized Company holidays. The Company corporate office is open from 7:00 AM to 6:00 PM daily. In
an effort to be flexible with employees, there are a variety of work schedules for full- and part-time
employees that may be available, contingent upon the needs of the Company.

       Hourly Staff
       Employees hired on an hourly basis generally are expected to work 8 hours per day (or as agreed)
       with a half-hour lunch break. Hourly employees are also paid for overtime in excess of 40 hours
       per week at the rate time of time-and-a-half for each hour (or fraction) in excess of 40 hours per
       week. When working on an approved Company Holiday with consent of the appropriate
       Supervisor, time will be paid time-and-a-half for each hour (or fraction) worked on the Holiday.




Cashman Employment Policies and Procedures Handbook                                        P a g e 22 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 42 of 100




        Salaried Staff
        Compensation levels have been established with the expectation that all salaried staff will average
        in excess of 40 hours per week during office hours Monday through Friday 7:00 AM to 6:00 pm.
        Given the nature and geographic location of the work performed by the Company, it is a
        reasonable expectation and mandatory, as necessary, that salaried staff will often be required to
        work long days and weekends (e.g., bid or proposal preparation, project acceleration, mandated
        training, etc.) to support the growth, productivity, and success of the Company.

        Field Operations Management Staff
        All non-union operations staff will generally work a 2 and 1 rotational schedule consisting of a 12-
        hour shift, 7 days per work week for 2 weeks followed by 1 week of paid time off. Rotational
        schedules are determined on a project-by-project basis, by the Project Manager, in accordance
        with the requirements of the job and subject to change to meet production schedules and the
        demands of the project. The Project Manager will make every effort to provide operations staff
        with sufficient notice of a change to the rotational schedule, however, the Project Manager or
        his/her designee has the sole discretion to amend rotational schedules without advance notice.

Punctuality and Attendance
All Company employees are required to report for work in a timely manner. We strongly believe that
punctuality and attendance is an essential component of good work performance. In the event an
employee is running late or going to be absent from work, the immediate supervisor must be notified as
soon as possible and provided with the estimated arrival time. It is expected that, when practicable, the
employee will provide advanced notice to the supervisor to ensure appropriate coverage. All time off must
be requested in advance and in writing in accordance with Company policies and procedures. Any absence
from work without notification, repeated tardiness, and/or excessive unscheduled absences will result in
disciplinary action up to and including termination.

Any employee who is absent three (3) consecutive workdays and who has not contacted his or her
manager during that period is considered to have voluntarily abandoned his or her position. If you are
absent for more than five consecutive workdays, a statement from a physician may be required before
you will be permitted to return to work. In such instances, the Company also reserves the right to require
you to submit to an examination by a physician designated by the Company at its discretion. In addition,
the Company may require you either to submit a statement from your physician or to be examined by a
Company-designated physician in other instances at its discretion, such as where fraud is suspected (e.g.,
a pattern of short absences and/or frequent absences before or after holidays and weekends).

Early Release and Office Closing(s)/Adverse Weather Conditions
It is the policy of the Company to remain open during most periods of inclement weather, and it is
expected that all employees will make every reasonable effort to come to work. However, where
extraordinary circumstances warrant, early dismissal from the office or worksite will be at the sole
discretion of the Company President and CEO, or his designee.
Employees are expected to call the Project or Department Manager and/or the main office to inquire as
to the status of the Company operations due to adverse weather conditions. It is each employee’s decision
to determine if he or she will be able to safely drive to work during such weather conditions, regardless

Cashman Employment Policies and Procedures Handbook                                          P a g e 23 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 43 of 100




of whether the Company is open or closed.
Generally, the Company will remain open unless a “State of Emergency” is called in a particular office
location. In the event that the Company remains open on an adverse weather day and the employee elects
not to report to work due to weather conditions, the employee is required to notify the Project or
Department Manager as early as possible. The employee is eligible to use any accrued vacation paid time
for the missed day, or the employee will not be paid for the day. The early closing of an office due to
adverse weather conditions will be communicated via email by the Company President and CEO or his
designee. In the event the office is closed early, employees should plan accordingly. Employees are
advised to monitor weather conditions on the day of the storm and make a personal decision to leave the
office to ensure a safe commute home.
All employees must ensure that the Project or Department Manager and co-workers have their current
home and cell phone numbers and emergency contact information.

Employee Personnel File
A complete personnel record for each employee will be maintained by the Human Resources Department.
The Company takes steps to ensure the confidentiality of such information. Any information related to
the medical condition of an employee is specifically excluded from the employee’s personnel file. All
medical-related correspondence including documents and forms will be stored separately in a confidential
employee-specific file pursuant to the Health Insurance Portability and Accounting Act of 1996 (HIPPA).
In accordance with the guidelines set forth in Massachusetts Personnel Record Law, M.G.L. Chapter 149,
§52C, any employee has the right to access his or her personnel file upon a written request for the same.
The Company will provide notice to an employee within 10 days of placing information that may adversely
affect the employee’s employment status into the employee’s personnel record.
It is important that personnel records for Company employees are accurate at all times. In order to avoid
problems with benefit eligibility, tax liability, or communication, the Company requires that employees
provide immediate notification to the Project or Department Manager or Human Resources Department
of any change to name, home address, telephone number, number of dependents, or any other
employment-related information.


Verification of Employment
The Company will not verify employment information, either over the phone or in writing, unless this
information is requested in writing by the employee or former employee, authorizing the release of the
information. Requests for information must be directed to the Human Resources Department for
processing in accordance with all applicable state and federal laws. The request should specify the
information needed and to whom the information should be released, including contact person and
company information (e.g., mortgage applications, etc.). Employees are prohibited from providing any
information regarding any current or former employee, or his/her employment with the Company without
approval from the Human Resources Department. It is the Company’s policy that only dates of
employment and job titles can be provided for former employees who have prospective employers calling
to verify employment history.




Cashman Employment Policies and Procedures Handbook                                       P a g e 24 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 44 of 100




        COMPENSATION, PAID TIME OFF, AND EMPLOYEE BENEFIT PLANS

Compensation
This policy governs all positions not covered by collective bargaining agreement. Wages and salaries for
all regular full-time and regular part-time positions will be determined by Senior Management based on
the skill levels necessary to perform the job functions, educational requirements, licenses, and any other
special requirements.

Management reserves the right and has the sole discretion to establish, determine, amend, revise, and
remove the job duties, compensation, classification status, and growth potential of any position in the
Company.

Payroll
All exempt/non-exempt employees are paid on a weekly basis for the work performed in the preceding
week. The work week commences on Sunday (12:00 am) and ends on the following Saturday (11:59 pm).
Company employees are required to record and submit hours worked for the previous week using the
online timecard in the employee portal. Once submitted, timecards are subsequently sent to the
appropriate Project or Department Managers for approval. In an effort to ensure timely disbursement of
weekly pay to all employees, all time worked must be entered into the portal no later than the end of
each work week. Failure to complete the online timecard in a timely manner may result in a delay in
receiving a weekly paycheck. Falsification or misrepresentation of time worked is a violation of Company
policy and is subject to disciplinary action up to and including termination.

Paychecks are issued on Wednesdays of each week. Employees are encouraged to receive payroll checks
via direct deposit. In the event that a paycheck is lost or stolen, the employee must immediately contact
the payroll department to have a stop payment applied to the paycheck. The employee will be issued a
new paycheck once confirmation of the stopped payment has been received by the payroll department
on the original check.

Please be advised that the Company will not be obligated to indemnify an employee for any monetary
loss suffered as a result of a lost paycheck if we are unable to stop payment on the original check.

Deductions
The Company may make deductions to an exempt employee’s salary, or suspend an exempt employee
without pay, for various reasons (including, for example, violations of safety rules, serious workplace
misconduct, and personal absences). Moreover, in the event that an exempt employee does not work a
full week in either his or her first and/or last week of employment, the Company, in its sole and absolute
discretion, reserves the right to pay a proportionate part of the exempt employee’s full salary,
commensurate with the time actually worked in such weeks. Such deductions from an exempt
employee’s salary will not impact the employee’s exempt status under applicable laws.

The Company will not, however, make any deductions for variations in the quality or quantity of work
performed by an exempt employee. In addition, if an exempt employee is ready and willing to work,
Cashman will not make any deductions from his or her salary due to absences occasioned by the
Company or the operating requirements of our business. Subject to certain exceptions (such as those


Cashman Employment Policies and Procedures Handbook                                        P a g e 25 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 45 of 100




outlined above), an exempt employee will be paid his or her full salary for any week in which he or she
performs work, without regard to the actual number of hours worked.

The Company is committed to complying with all applicable wage and hour laws, and to providing
employees with all compensation that they rightfully have earned. If an exempt employee believes that
a deduction or suspension without pay was improper and/or was not appropriate in light of his or her
exempt status, the employee should provide the Human Resources Department with a written
explanation of the concern as soon as possible. Once the Company receives the employee’s concern, it
will review the complaint promptly and provide the employee with an explanation of its position on the
matter. If the Company determines that the deduction or suspension without pay was improper, it will
ensure that the employee is properly reimbursed. Employees with any questions regarding this policy
should feel free to contact the Human Resources Department.

Overtime Pay
It is expected that there may be occasions where an employee is requested to work overtime to support
the business operations. The payment of overtime applies to eligible non-exempt positions that are paid
an hourly rate for all hours worked. All overtime must be pre-approved by the employee’s immediate
supervisor. Employees who work overtime will be paid time-and-one-half of their regular rate of pay for
time worked in excess of 40 hours in any given work week. The calculation of overtime hours applies to
only those hours actually worked by the employee and does not apply to any paid time off hours, such as
holidays, sick time, vacation time, jury duty, and other paid time off hours.

Any employee who works overtime without prior approval will be subject to disciplinary action up to and
including termination. Please see Section 9, Employment Classifications, for additional information on the
non-exempt and exempt status determination.

Company Health, Disability, and Retirement Benefits
Cashman may offer medical and dental insurance coverage (as required by law), retirement, disability,
workers’ compensation, and other similar benefits to eligible employees. Eligible employees are defined
as all regular full-time and regular part-time employees working thirty (30) hours a week or more and do
not include those employees who are covered by collective bargaining agreements.

As part of the new hire process, eligible employees are provided with a Summary of Benefits which
provides an overview of the plans that are offered to eligible Company employees. New employees are
eligible to enroll in the Employee Benefit Plans after successfully completing 30 days of continuous
employment with the Company.

Our employee benefit enrollment process is administered online via the BeneTrac Employee Portal. This
system provides you with ongoing direct access to all your employee benefit plan descriptions, enrollment
options, coverage and deductible information, and plan provider contact information.

Health Insurance Opt-out Compensation
Please be advised that the Company reserves the right to offer additional compensation to permanent
full-time eligible employees who have health insurance coverage through alternative means and do not
wish to participate in the Company’s health insurance plan. Eligibility for this compensation is subject to
the following contingencies:


Cashman Employment Policies and Procedures Handbook                                         P a g e 26 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 46 of 100




    •   Eligibility is restricted to full-time permanent employees only. This does not apply to: part-time,
        temporary, or leased employees; or those employees covered by a collective bargaining
        agreement.

    •   Evidence of alternate health Insurance is an eligibility requirement. The employee must provide
        proof of health insurance coverage from his or her health insurance carrier.

    •   Completion of the 30-day waiting period for permanent full-time employees to become eligible.

Except where restricted by applicable state or federal law, the benefit package or any portion thereof
provided to employees by the Company are subject to change at any time. Please contact the Human
Resources Department for specific information concerning Company benefits.

Workers’ Compensation
In accordance with all state and federal statutory rules and regulations, workers’ compensation insurance
provides medical, rehabilitation, and wage-replacement benefits to individuals who sustain work-related
injuries or illnesses while in the course and scope of their employment with the Company.
All work-related accidents, injuries, and illnesses, regardless of severity, must be reported immediately to
the Project or Department Manager and Company’s Vice President of Environmental, Health, Safety, and
Quality. The failure to promptly report an accident, injury, or illness may jeopardize coverage under
workers’ compensation insurance.
In an effort to ensure the safe and healthy transition of an employee back to work, the Company has
instituted an early return-to-work program. The Company fully supports, with doctor approval and
recommendations, an employee returning to work with temporary restrictions, provided that the position
requirements can accommodate the employee’s restrictions without causing an undue hardship on the
Company. The employee is required to provide a medical authorization to return to work from the treating
physician prior to returning to work.
All employees on a Workers’ Compensation Leave are responsible for their usual weekly deductions for
health insurance and benefit contributions and must contact the Payroll Department directly to set up a
payment plan.

Continuation of Health Coverage (COBRA)
The Federal Consolidated Omnibus Budget Reconciliation Act (“COBRA”) gives employees and their
qualified beneficiaries the opportunity to continue health insurance coverage under the Company’s health
plan when a “qualifying event” would normally result in the loss of eligibility. Some common qualifying
events are resignation; termination of employment; or death of an employee; a reduction in an
employee’s hours or a leave of absence; an employee’s divorce or legal separation; and a dependent child
no longer meeting eligibility requirements. Under COBRA, the employee or beneficiary pays the full cost
of coverage at the Company’s group rates plus an administration fee.

Please contact the Human Resources Department for more information.




Cashman Employment Policies and Procedures Handbook                                          P a g e 27 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 47 of 100




Employee Assistance Plan (EAP)
The Company's Employee Assistance Plan (EAP) is a confidential intervention referral program designed
to help employees address and overcome personal matters that may be adversely affecting the
employee's job performance.

The Plan has been designed to help employees to identify resources available and provide support in their
efforts to effectively deal with the challenging issues and problems they are confronting that are leading
to reduced productivity, increased absenteeism, tardiness, or conflicts with co-workers. EAP assistance is
open to all employees and members of their immediate family.

Please contact the Human Resources Department, Safety and Health Representative, or Project or
Department Manager, for additional information about the Company’s EAP Policy and available services.
All inquiries regarding the EAP will be handled with confidentiality.

Sick Time
Earned Sick Time is available to eligible employees to use as needed during the year for personal or family
illnesses, in accordance with all state and federal laws and regulations. This policy applies to all Company
employees, not covered by collective bargaining agreements, except where required by law.

Earned Sick Time Accrual and Use Terms and Conditions

•   Eligible employees accrue 1 hour of Earned Sick Time for every 30 hours worked, up to a maximum of
    40 hours in a calendar year.
•   Employees start accruing Earned Sick Time on the first day of work with the Company and are eligible
    to use the accrued Earned Sick Time following the completion of 90 consecutive days of work, unless
    otherwise required by law.
•   Employees are allowed to carryover up to 40 hours of unused Earned Sick Time into the next calendar
    year, however, use of Earned Sick Time may not exceed 40 hours in a calendar year.
•   An employee who missuses Earned Sick Time will be subject to disciplinary action up to an including
    termination of employment.
•   Earned Sick Time can be used for the following reasons:
    o To care for an employee’s child, spouse, parent, or parent of a spouse, who is suffering from a
         physical or mental illness, injury, or medical condition that requires home care, professional
         medical diagnosis or care, or preventative medical care.
    o To care for the employee’s own physical or mental illness, injury, or medical condition that
         requires home care, professional medical diagnosis or care, or preventative medical care.
    o To attend a routine medical appointment or a routine medical appointment for the employee’s
         child, spouse, parent, or parent of spouse.
    o To address the psychological, physical or legal effects of domestic violence.
    o To travel to and from an appointment, a pharmacy, or other location related to the purpose for
         which the time was taken.
•   Employees are allowed to use Earned Sick Time in 1-hour increments.
•   Employees must notify the Cashman Human Resources seven days prior to use of the requested
    Earned Sick Time, except for emergency circumstances.

Cashman Employment Policies and Procedures Handbook                                          P a g e 28 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 48 of 100




•   The Company will require medical documentation to verify the use of Earned Sick Time for medical
    purposes, in accordance with statutory rules and regulations. The employee will have 7 days to
    provide certification, at the request of the Company. In the event that the employee fails to provide
    documentation, the employee will repay the Company the sum paid to the employee as Earned Sick
    Time.

Earned Sick Time Preclusions
•   Employees will not be reimbursed or paid for unused Earned Sick Time at any time, including
    termination of employment.
•   Earned Sick Time may not be used to compensate for time away from work in the absence of other
    benefit time.
•   Employees are prohibited from using Earned Sick Time for reasons other than its intended purpose.
•   Employees are precluded from using Earned Sick Time as an excuse for being late to work without
    proper notice and approval.
•   The Earned Sick Time Policy outlined above does not apply to those work-related illnesses or injuries
    that are covered by Workers’ Compensation Insurance.

Improper use of Earned Sick Time is a violation of policy which may result in disciplinary action up to and
including termination. As with all personnel matters, exceptions to the above due to extenuating
circumstances will be considered by Senior Management on an individual basis.

Vacation
The Company offers vacation time to regular full-time and part-time employees. Full-time hourly and
salaried employees become eligible for vacation time after completing 60 days of continuous employment
with the Company and will accrue .8333 days per month up to a maximum of 10 days per calendar year
through the completion of 5 years of continued service. Full-time employees who complete 5 years of
continuous employment with the Company are eligible for 15 days of vacation per year (accrued at the
rate of 1.25 days per month). On the employment anniversary, following the completion of 10 years of
continuous employment and on the employment anniversary of each year thereafter, all full-time hourly
and salaried employees are eligible to earn one additional day of vacation time per year up to a maximum
of 20 days per calendar year.

During the first year of employment, the employee’s vacation accrual is prorated based upon the
employee’s date of hire. In order to receive the monthly vacation accrual, the employee must be an active
employee at the end of the month. Any employee who separates from employment prior to the end of
the month will not receive the monthly vacation accrual for that month.

Part-time employees who work a minimum of 32 hours per week are eligible to accrue vacation time after
the completion of 6 months of continuous work with the Company. Part-time employees accrue .6667
days per month up to a maximum of 8 days per calendar year, provided that the average hours worked in
a week throughout the calendar year are not less than 32 hours per week and there is no break in service
of more than 30 days. Part-time employees who work less than 32 hours per week are not eligible to
accrue vacation time.

Employees are encouraged to use their accrued vacation time within the calendar year. As a general rule,
vacation time does not roll over from year to year and expires at the end of the first quarter of the

Cashman Employment Policies and Procedures Handbook                                         P a g e 29 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 49 of 100




following year, unless authorization to carry over the time is approved by Senior Management. In the
event that an employee is unable to use their accrued vacation time due to work scheduling issues or
similar circumstances, please notify the Department or Project Manager, or Senior Management to ensure
that accrued vacation time is not unintentionally lost or forfeited.

The Company may permit employees to borrow against any future earned vacation time. However, this is
at the sole discretion of Senior Management and will be determined on a case-by-case basis. Should
employment with the Company end for any reason, vacation time earned but not taken by the employee
will be included in the employee's final paycheck. Similarly, any vacation time borrowed will be deducted
from the employee’s final paycheck in order to re-pay those unearned days back to the Company to the
extent allowed by applicable law.

Company-recognized holidays that intersect with an employee’s scheduled vacation period will be
recorded as holiday pay and not charged as vacation time.

The Company President and CEO has the sole discretion to modify the Company’s Vacation Policy without
prior notification. Exceptions to the Company’s Vacation Policy will be considered on an individual basis.

Vacation Request
The use of accrued vacation time requires management approval. In an effort to ensure appropriate office
and field coverage, vacations must be scheduled and approved at least 4 weeks in advance of the
requested time off. Employees are encouraged to use vacation time in full day increments; however, an
employee may request use of vacation time in a half day increments on a case-by-case basis. The use of
vacation time must be reflected on the employee’s weekly timesheet. Employees are required to report
all vacation time used and failure to provide an accurate timesheet may result in disciplinary action.

All vacation requests must be approved by the Project or Department Manager to eliminate scheduling
conflicts. A Vacation Request Form must be completed and signed by both employee and the Project or
Department Manager. A copy of the vacation request must be sent to the Human Resources Department.

The Company will make every effort to approve all employee vacation requests, however, the Company
reserves the right to approve or deny any vacation requests that conflict with project or staffing schedules.
Where conflicts develop, the manager will make every effort to resolve and accommodate the employee
request as fairly as possible. Requested time periods may not always be granted exactly as submitted, if
the vacation interferes with project or department work schedules.

The vacation request form is located in the Resource Library on the BeneTrac Employee Benefit Portal or
employees can request a form from the Human Resources Department.

Holidays
The Company “Holiday Schedule” is distributed at the end of each calendar year for the upcoming
calendar year. In recognition and observance of holidays, the Company is closed for normal operations.
In the event that a Holiday falls on a regularly scheduled workday and the employee’s position is not
needed for basic operations, the employee is not expected to come into the office. Eligible employees
receive their regular rate of pay for the holiday and are not required to go without pay or use their accrued
vacation time.

Eligibility requirements for holiday pay for full-time and part-time employees, not covered by collective

Cashman Employment Policies and Procedures Handbook                                           P a g e 30 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 50 of 100




bargaining agreements or subject to a rotational schedule, are as follows:

▪   Full-time employees are paid 8 straight time hours for each Company designated holiday throughout
    the calendar year.
▪   Regular part-time employees who have worked for the Company for a minimum of 6 months of
    continuous employment and not less than 32 hours per week are paid for holidays based upon the
    number of straight time hours they are normally scheduled to work.
▪   Temporary and provisional employees are not paid for holidays, unless they are specifically requested
    to work on the designated holiday.

    Terms and Conditions for the Use of the Holiday Pay

        ▪   If a holiday is observed on an employee’s regularly scheduled workday and the position is
            needed for basic operations, the employee will work the holiday and select an alternative
            workday to be off with pay.
        ▪   If the holiday falls on a Saturday, Friday will be the observed day off; if the holiday falls on a
            Sunday, Monday will be the observed day off. Project and Department Managers may
            schedule a “skeleton crew” on these days. Employees may have the option of choosing either
            day, with Supervisor approval.
        ▪   Employees should plan to not work on scheduled holidays, unless requested by management
            to work. Scheduling of staff for necessary coverage of operations on a holiday will be
            determined by and is at the discretion of the Project or Department Manager.
        ▪   Hourly employees who are scheduled to work on an observed holiday, and the position is
            needed for basic operations, the employee will work the holiday and select an alternative
            workday to be off with pay.

Holiday Observance Religious Accommodation
Employees who wish to observe a holiday not included in the “Holiday Schedule” are eligible to use
accrued vacation time or will not be paid for the day. Any employee who requests time off from work for
the observance of a religious holiday not included in the “Holiday Schedule” is eligible to use accrued
vacation time. In order to ensure sufficient operational coverage, the employee is required to have
supervisory approval for the time off from work. The Company may make reasonable accommodation for
employees whose work requirements interfere with a religious belief unless doing so would result in an
undue hardship to the Company. This request must be submitted to the Project or Department Manager
and arranged in advance of the holiday to determine adequate operational coverage.


        LEAVE POLICIES AND PRACTICES

Family Medical Leave of Absence Act (FMLA)
Regular full-time employees and part-time employees who are unable to work because of a serious health
condition, or to care for a child, parent, or spouse with a serious health condition, may be eligible for a
leave of absence, pursuant to the Family Medical Leave of Absence Act (FMLA). Regular full-time and part-
time employees who have completed 12 months of continuous employment with the Company and have

Cashman Employment Policies and Procedures Handbook                                            P a g e 31 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 51 of 100




worked a minimum of 1,250 hours in a 12-month rolling period are covered by the FMLA.
FMLA entitles eligible employees to take unpaid, job-protected, leave of absence for up to 12 weeks within
a 12-month period for a qualifying event, such as:
▪   Treatment of a serious health condition including pregnancy.
▪   Birth and care of a dependent child, within one year of birth.
▪   Placement with the employee of a child for adoption or foster care, within one year of the placement.
▪   Care of an immediate family member (spouse, child, or parent) who has a serious health condition.
▪   Qualifying exigency related to the foreign deployment or order to active duty of the employee’s
    spouse, son, daughter, or parent.
FMLA also covers circumstances where leave may be taken intermittently or on a reduced work
schedule temporarily, with proper documentation from the treating physician.

Military Service Caregiver Leave
FMLA provides up to 26 work weeks of leave during a single 12-month period to care for a covered service
member with a serious injury or illness if the employee is the spouse, son, daughter, parent, or next-of-
kin of the service member (Military Caregiver Leave Act - 2013 Revision).
Family Medical Leave Request
The employee must submit a written leave request to the Human Resources Department providing at
least a 30-day advance notice, if possible, and include the expected date of return to work.
Medical Certification
The employee will have 15 calendar days to provide medical certification to the Company, in accordance
with FMLA, to support the leave request. The employee is responsible for any cost associated with
obtaining the medical certification from a health care provider which must include:
▪   Contact information for the healthcare provider
▪   Date when the medical conditions started and expected duration
▪   Appropriate medical facts
▪   Statement supporting the employee’s Inability to work due to serious illness or need to care for a
    family member with a serious illness
▪   Type of leave needed- intermittent or continuous
The employee will have seven (7) calendar days to provide the missing information to the Company to
support the leave of absence. In accordance with FMLA, the Company has the right to request a second
medical opinion if there is any concern or ambiguity about the validity of the medical certification.
Supplemental information may be required to support the need for the leave. Failure to provide the
requested medical certification may result in the denial of the employee’s FMLA leave of absence request.
Return to Work
The employee must provide medical certification in order to return to work if the leave of absence was
due to personal illness or injury. Pursuant to FMLA the employee will return to the same position or an
equivalent position and maintain the same employment status, rate of pay, and length of service credit.
If the Company is unable to return the employee to the exact same job, the new position must:


Cashman Employment Policies and Procedures Handbook                                        P a g e 32 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 52 of 100




▪   Encompass the same or substantially similar duties, responsibilities, and status.
▪   Include the same general level of skill, effort, responsibility, and authority.
▪   Offer identical pay, including equivalent premium pay, overtime, and bonus opportunities.
▪   Offer identical benefits (such as life insurance, health insurance, disability insurance, sick leave,
    vacation, educational benefits, pensions, etc.).
▪   Offer the same general work schedule and be at the same (or a nearby) location.
This provision does not apply to employees who were hired to work on a specific project where
employment with the Company ends when the project is completed, and the employee would not have
otherwise continued to be employed.

The Company will make every effort to return the employee to the same or similar position but is not
required to restore the employee to the same position if the employee does not return to work and
exhausts FMLA leave allowance.

Should the employee decide not to return to work, a letter of resignation with as much advance notice as
possible should be submitted to the Human Resources Department. If an employee fails to return to work
after the 12-week period expires, the Company will assume that the employee has resigned, and the
employment relationship will be terminated.

Key Employee Reinstatement
There are certain key employees within the Company that may not be guaranteed reinstatement to their
positions following FMLA leave. FMLA defines a key employee as a “salaried, FMLA eligible employee who
is among the highest paid 10 percent of all the employees working for the employer within 75 miles of
the employee’s worksite” whose reinstatement would cause “substantial and grievous economic injury”
to the Company. Although the health and well-being of all employees are of paramount concern and the
Company makes every effort to support all Cashman employees, reinstatement of employees in key roles
within the organization will be determined on a case-by-case basis by Senior Management.

Employee Benefit Plan Enrollment
The employee’s participation in the Company’s health and benefit plans will continue throughout the
approved FMLA leave of absence. There will not be any interruption of benefits. Should the employee’s
leave of absence exceed 12 weeks, the employee may be eligible to continue coverage pursuant to COBRA
and must contact the Human Resources Department for arrangements regarding the total monthly
premium.

Use of Accrued Sick and Vacation Time
The Company requires that an employee use all accrued vacation time and earned sick time during the
approved FMLA leave of absence. Vacation time and earned sick time does not accrue during FMLA leave
of absence.

Small Necessities Leave Act
The Small Necessities Leave Act (SNLA) provides regular full-time and part-time (average 32 hours per
week) employees 24 hours of unpaid leave annually for appointments that are directly related to health,
education, and wellness of the employee’s children and/or elderly parent.


Cashman Employment Policies and Procedures Handbook                                       P a g e 33 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 53 of 100




This includes:
▪   Routine health and wellness appointments
▪   Educational activities that directly benefits the educational advancement of the employee’s child(ren)
▪   Eldercare including routine health and wellness appointments or other professional eldercare services
Regular full-time and part-time employees who have completed 12 months of continuous employment
with the Company and worked a minimum of 1,250 hours in a 12-month period are eligible for 24 hours
of unpaid leave pursuant to SNLA, which can be taken intermittently.

Small Necessities Leave Act Request
The employee must submit a written request for SNLA time off from work to their immediate supervisor,
providing a minimum of 7 days’ notice. If the employee has a need for the SNLA leave that is not
foreseeable, the employee must give notice as soon as practicable to his/her immediate supervisor.
Copies of these requests should be sent to the Human Resources Department. Although the SNLA leave
time is unpaid, the employee may use accrued vacation time.

Parental Leave
The Company provides 8 weeks of unpaid Parental Leave to eligible full-time employees for the birth or
the placement of a child under the age of 18, or under the age of 23 if the child is mentally or physically
disabled, for adoption. To be eligible for Parental Leave, the employee must be a regular full-time
employee who has successfully completed the Company’s initial 60-day probationary period. Eligible
employees are entitled to 8 weeks of unpaid leave after they have given birth to a child, or in conjunction
with the adoption of a child. If both parents of the child work for the Company, they are entitled to only
the aggregate of 8 weeks of Parental Leave.

Return to Work
The employee is required to return to work at the end of the 8-week period. The Company will make every
effort to restore the employee to the same position or similar position with no change in employment
status, rate of pay, and length of service. The Company, however, is not required to restore an employee
on parental leave to his/her previous or a similar position if other employees of equal length of service
credit and status in the same or similar positions have been laid off due to economic conditions or due to
other changes in operating conditions; provided, however, that such employee on parental leave shall
retain any preferential consideration for another position to which he/she may be entitled as of the date
of leave.

Parental Leave Request
The employee must submit a written request for Parental Leave to the Human Resources Department,
providing a minimum of 2 weeks’ notice of the expected departure date and notice of intent to return to
work. The Company requires that an employee use all accrued vacation time and earned sick time during
the approved Parental Leave of Absence. Vacation time and earned sick time does not accrue during
Parental Leave of Absence.

Military Leave (Service)
The Company is committed to protecting the job rights of employees absent on Military Leave. In


Cashman Employment Policies and Procedures Handbook                                         P a g e 34 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 54 of 100




accordance with federal and state law, it is the Company’s policy that no employee or prospective
employee will be subjected to any form of discrimination on the basis of that person's membership in or
obligation to perform service for any of the Uniformed Services of the United States. Specifically, no
person will be denied employment, reemployment, promotion, or other benefit of employment on the
basis of such membership.

Furthermore, no person will be subjected to retaliation or adverse employment action because such
person has exercised his or her rights under applicable law or this policy. If any employee believes that he
or she has been subjected to discrimination in violation of this policy, the employee should immediately
contact the Human Resources Department.

The Company will provide employees who are on active duty in the Uniformed Services of the United
States, including Reservists and National Guard members, an unpaid leave of absence for training, periods
of active military service, and funeral honors duty, as well as time spent being examined to determine
fitness to perform such service. Although a Military Leave is unpaid, the employee may use accrued
vacation time. The employee will not accrue vacation and earned sick time during the Military Leave of
Absence.

Enrollment in the Company’s health insurance plan will continue for up to a maximum of 30 days of leave.
If the employee’s Military Leave exceeds 30 days, the employee’s participation in the Company’s health
insurance plan would terminate; however, the employee is eligible to continue the health insurance
benefits through COBRA.

Military Leave Request
The employee must notify the Human Resources Department and request the leave of absence, providing
as much advance notice as possible or reasonable under the circumstances. Written notice is preferred,
but not required under the law or this policy. Along with the request for a leave of absence, the employee
should include the supporting documentation for verification purposes.

Return to Work
The Company will make every effort to reinstate the employee to the same or similar position with no
change to employment status, rate of pay, or length of service credit in accordance with the Uniformed
Services Employment and Reemployment Rights Act of 1994 (USERRA 38 U.S.C. 4301-4335).

Leave Related to Domestic Violence, Sexual Assault, Stalking, or
Kidnapping
For purposes of this policy, “family member” means: (i) a parent, step-parent, child, step-child, sibling,
grandparent or grandchild; (ii) a married spouse; (iii) persons in a substantive dating or engagement
relationship and who reside together; (iv) persons having a child in common regardless of whether they
have ever married or resided together; or (v) persons in a guardianship relationship.

The employee may use the leave for one of the following purposes: (i) seek or obtain medical attention,
counseling, victim services or legal assistance; (ii) secure housing; (iii) obtain a protective order from a
court; (iv) appear in court or before a grand jury; (v) meet with a district attorney or other law
enforcement official; or (vi) attend child custody proceedings or address other issues directly related to



Cashman Employment Policies and Procedures Handbook                                          P a g e 35 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 55 of 100




the abusive behavior against the employee or family member of the employee. An employee who is the
perpetrator of the abusive behavior is not entitled to take leave under this policy.

Except in cases of imminent danger to the health or safety of an employee, an employee seeking leave
from work under this section must provide at least two weeks’ notice of the leave to the Company. In
cases of threat of imminent danger to the health or safety of an employee or the employee’s family
member, the employee is not required to provide advance notice of leave, but must notify the Company
within three (3) workdays that the leave was taken or is being taken under the Law.

The Company may request that an employee provide documentation evidencing that the employee or
employee’s family member has been a victim of abusive behavior and that the leave is taken under this
policy. An employee must provide such documentation to the Company within a reasonable period after
the Company requests documentation relative to the employee’s absence. The Company will maintain
confidential all information related to the employee’s leave under this policy and will not disclose such
information except to the extent that disclosure is: (i) requested or consented to, in writing, by the
employee; (ii) ordered to be released by a court; (iii) otherwise required by applicable federal or state law;
(iv) required in the course of an investigation authorized by law enforcement; or (v) necessary to protect
the safety of anyone employed at the workplace.

Employees who take leave under this policy will not be retaliated against or otherwise discriminated
against for doing so.

Bereavement Leave
Full-time Company employees are eligible up to 3 days of paid leave to attend the funeral of an immediate
family member. Immediate family is defined as parents, spouse, children, brothers, sisters, mother-in-law,
father-in-law, grandparents, and grandchildren.

Funeral or Bereavement Leave for the death of anyone other than an immediate family member will
require prior approval from your immediate supervisor. Employees are eligible to use any accrued
vacation time for Funeral Leave that is ineligible as defined herein provided that the employee’s
supervisor has approved the absence; otherwise the employee will not be paid for the absence. The
employee may be required to provide supporting documentation.



Jury Duty
The Company will pay for the first 3 days, or part thereof, of Juror Service. You will receive your full salary
or hourly rate for scheduled hours of work while you are on Jury Duty for up to 3 business days. Your
benefit accruals will remain in effect during an approved Jury Duty leave. In the event you are dismissed
early from Jury Duty service, you are required to report to work for the remainder of the day. Please
provide your immediate Supervisor with a copy of the jury summons as soon as possible after you receive
it so that coverage can be provided during your absence.

Leave of Absence Request and Compliance
All employees are required to submit all leave requests in writing to the Human Resource Department. In
the event that an employee fails to submit a timely Leave Request and does not report for work, the


Cashman Employment Policies and Procedures Handbook                                            P a g e 36 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 56 of 100




Company will assume that the employee has resigned. Moreover, after 3 days of unauthorized absence,
if the Company does not receive an acceptable explanation, the Company will assume that the employee
has abandoned his/her position and the employee will be terminated.

The Company will not allow any employee to be subjected to retaliation or adverse employment action
resulting from the submission of a Leave Request and exercising his or her rights under applicable laws or
policies. If any employee believes that he or she has been subjected to discrimination in violation of the
Company’s leave policies, the employee should immediately contact the Human Resources Department.

        BUSINESS TRAVEL AND EXPENSE MANAGEMENT

Business-Related Expenses
The Company recognizes that employees may incur expense in the course of doing work performed on
behalf of Company. In the event that expenses are incurred, the individual must submit receipts and a
summary of the charges to the Project or Department Manager for approval. Once the expense is
approved, the Company will reimburse the employee for the business-related expense.

Questions concerning any allowance or expense reimbursement should be directed to the employee’s
Project or Department Manager.

Travel Policy
The Company has implemented a travel policy and partnered with a provider for all business-related
travel, including but not limited to: air and vehicle transportation, lodging, and limousine and car service.
The Cashman Travel Administrator is responsible for coordinating and booking all employee travel.

Employees who work a rotational schedule must make every effort to book travel as soon as practical to
avoid the added cost that results from last minute travel. Employees are expected to schedule rotational
travel after the completion of their last shift and return to the project before the start of their next shift.
Project Managers must approve all rotational travel itineraries. Employees will be required to use accrued
vacation time for any time missed from work that results from improper scheduling of time off.

The Company will pay for and reimburse employees for reasonable expenses incurred in connection with
approved business travel. All travel must be pre-approved by the employee’s Project or Department
Manager. The Company reserves the right to deny any travel-related expenses for which the employee
did not obtain prior approval.

Please see the Travel Policy, Appendix E for the specific policy information, travel request procedures,
individual and multi-person Travel Request and Expense Reimbursement Forms, and a list of travel-related
expenditures.

Vehicle Use Policy
The Company Vehicle Use Policy applies to all vehicles owned and maintained by the Company including
rental and personal vehicles. The Company, in its sole discretion, will determine which projects and job
responsibilities warrant the assignment of a vehicle or vehicle allowance. Only specified drivers may drive
Company Vehicles. The Company has the right to inspect an employee’s Company vehicle at any time with
or without notice. Any deviation from the vehicle assignment to another employee must be reported to

Cashman Employment Policies and Procedures Handbook                                            P a g e 37 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 57 of 100




and approved by Senior Management.

All employees who operate a vehicle are expected to:
    •   Maintain a valid U.S. driver's license, and immediately report any changes in license status.
    •   Exercise care and operate vehicles in accordance with all safety standards and guidelines required
        by the Registry of Motor Vehicles, state and federal safety regulations, and Company policies.
    •   Ensure that all safety devices, including seat belts, are used by all vehicle occupants.
    •   Report all accidents and traffic violations (including parking violations), and unsafe vehicle
        conditions or concerns immediately.
    •   Perform proper maintenance and maintain the vehicle in a clean and orderly manner.
Each employee may be required to provide a copy of his/her driving record on an annual basis, upon
request. The Company has the exclusive right to evaluate the employee’s driving record and reserves the
right to suspend or revoke driving privileges. Non-authorized drivers include those who have been cited
for three or more moving violations in a year as well as those who have committed any action(s)
detrimental to the operation or reputation of the Company.

Corporate Credit and Fuel Card
Company credit cards may be issued on a limited basis to Project and Department Managers for business-
related expenses and fuel costs to support business operations. The Company President and CEO or his
designee must provide authorization for an employee to be issued a Company credit card. An employee
profile will be established with assigned permissions, restrictions, and limits for purchases for each credit
cardholder.
Employees who have been issued a Company credit card are required to reconcile credit card charges and
provide the associated receipts to the Accounting Department on a weekly basis. Employees must code
the receipts with the appropriate account numbers and the business purpose for all expenditures should
be documented on the receipt. Expenditures without receipts require a detailed description and purpose
for the transaction.
The employee will be responsible for reimbursing the Company for all expenses that are covered by
weekly subsistence, not work-related, or inconsistent with the Company’s policy and practices.
Noncompliance with this policy may result in the suspension or revocation of the Company credit card,
and the employee may be subject to disciplinary action up to and including termination of employment.
In the event that an employee’s Company-issued credit card is lost or stolen, the employee must
immediately notify the credit card company and the Accounting Department.

Fuel Charges
Employees authorized to purchase fuel using the Company credit card are required to provide an accurate
vehicle odometer reading at time of fuel purchase along with an employee ID number. The purchase of
fuel is restricted to the purchase of unleaded gas and not to be used for the purchase of supreme fuel.
Any fuel costs associated with personal use must be paid by the employee. The Company reserves the
right to seek reimbursement for all fuel costs that are deemed to be excessive or inconsistent with policy.
Please contact the Accounting Department for information about the use of Company credit cards and
reimbursement procedures for business-related expenses.




Cashman Employment Policies and Procedures Handbook                                           P a g e 38 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 58 of 100




Subsistence
The Company may provide subsistence to employees assigned to a project to cover added living and travel
expenses, not covered by the Company, while working at a project location, away from home. These
added expenses include:
    •   Temporary lodging
    •   Meals
    •   Sundry and ad hoc expenditures
    •   Parking, tolls, and incidental travel costs
Subsistence is generally applied to assignments for which an employee is required to travel in excess of
100 miles each way from their permanent residential address to the project location. Subsistence is
usually a per workday allowance; however, subsistence can be allocated to an employee on a monthly
basis. The Company President and CEO, or his designee, has the sole discretion to determine the
subsistence amount and the terms under which subsistence will be applied to any employee.
The Company President and CEO or his designee have the unilateral right to amend the terms, conditions,
and/or application of the subsistence policy without notice.

Mileage Reimbursement
Business mileage is the travel an employee incurs beyond normal commuting mileage (from home to the
office or project location and home again) on a normal workday. The Company will reimburse business-
related mileage at the approved Standard Mileage Rate published annually by the IRS. The mileage
reimbursement rate includes gas, vehicle maintenance, insurance, and other personal vehicle-related
costs. In the event that an employee’s fuel is paid by the Company separately, the cost of fuel will be
deducted from the total amount mileage expense reimbursement. The Company will not reimburse the
cost of general commuting (travel between lodging or residence and the office, project, or work site
location).

        PERFORMANCE AND TRAINING

         “Four short words sum up what has lifted most successful individuals above the crowd-
             a little bit more. They did all that was expected of them and ‘a little bit more.”
                                                                                 - Lou Vickery

Performance Evaluations
The Company’s Performance Management objective for all employees is to engage in continuous,
meaningful, constructive discussions, and establish open lines of communication on a daily basis. Unlike
many companies, our performance evaluations are conducted in a manner that affords the employee with
the opportunity to provide constructive feedback about their overall experience and role within the
organization directly to the Company Chairman and President and CEO in an informal manner.
The Company Chairman and President and CEO aim to personally meet with every employee on an annual
basis to discuss the employee’s job performance and objectives, share innovative ideas, and discuss the
future of the Company. The Company Chairman and President and CEO are also able to gain valuable
insight into the inner workings of the Company, assess employee engagement and morale, and identify

Cashman Employment Policies and Procedures Handbook                                       P a g e 39 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 59 of 100




areas of improvement. With this approach, all employees contribute to the total work experience and
success of organization as a whole.
The Company recognizes the importance of conducting annual performance reviews; however,
employees and managers are encouraged to discuss job performance, benchmarks, and goals on an
informal, continual basis. Project and Department Managers make every effort to meet with employees
on a consistent basis, generally annually, to solicit feedback and encourage teamwork and personal
growth.
The Company’s performance evaluation process is valuable for both the employee and manager. It
provides the opportunity for the employee and manager to discuss job tasks and performance, recognize
strengths, identify and correct weaknesses, establish goals, and discuss positive, purposeful approaches
for meeting objectives. The performance evaluation process also provides the employee with the
opportunity to communicate with the manager on matters such as job satisfaction, work environment,
personal achievements, and career development goals.
Consideration for merit increase is based upon work performance, skill level necessary to perform the job
functions, educational requirements, licenses, certification requirements and Company performance and
budgetary concerns. In addition to work performance evaluation, consideration for a merit increase will
also include attendance, disciplinary record, and contribution to the overall growth and development of
the Company.

Promotions
The Company’s philosophy is to promote from within when positions become available, provided that
existing personnel have the necessary qualifications, licenses, and certifications for the position.

When opportunities for promotions, and/or transfer occurs, Project and Department Managers are
expected to review the work performance, background, experience, education, and skill level, of an
existing employee for consideration for the job opening before initiating a request to recruit for the
position outside of the Company.

The Company has the sole discretion to hire any person outside of the organization to meet Company
objectives and support the continued growth of the organization.

Transfers
Given the nature of the construction industry and projects that are undertaken by the Company, transfers
of employees between positions, projects, and locations may occur from time to time; in each instance,
employees will be informed by the Project or Department Manager with as much advance notice as
possible. The Company has the sole discretion to transfer existing qualified staff as deemed necessary to
support Company and project operations.

        SEPARATION FROM EMPLOYMENT

Termination
Termination of the employment relationship commonly arises when project work has been completed
and field project ends, and an employee cannot be deployed to other projects. Terminations can also
result from poor work performance, failure to comply with Company directives, inappropriate behavior,

Cashman Employment Policies and Procedures Handbook                                       P a g e 40 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 60 of 100




and violation of Company Policies and Procedures.

The Company recognizes that circumstances surrounding a termination are unique for each employee.
The terms, conditions, and procedures by which an employee is terminated are evaluated and applied on
an individual, case-by-case basis in accordance with all legal and contractual requirements.

Terminated employees will receive the balance of any accrued vacation time as outlined under the
appropriate sections of these policies. In the event that an employee borrowed vacation time against
future vacation accrual, the balance owed to the Company will be withheld from the employee’s final
paycheck. Employees will not be reimbursed or paid for unused Earned Sick Time at any time, including
termination of employment. Employees are expected to return all Company property and any and all
Company confidential information in any forms at the time that employment ends with the Company or
at any time return is requested by the Company.

Immediate Dismissal
All employees maintain an “At Will” employment status throughout their employment with the Company.
This means that the Company has the right to immediately terminate any employee, regardless of the
circumstance. The commission of any serious infraction by an employee may result in immediate
termination of employment and removal from any location owned, operated, or under the control of the
Company. The President and CEO or his designee, has the sole discretion to determine the factors under
which a circumstance warrants the immediate termination of an employee.

Voluntary Termination
In the event that an employee voluntarily resigns from the Company, it is preferred that the employee
provides a written notice of resignation to the Project or Department Manager and the Human Resources
Department at least 30 days in advance of the anticipated departure date (but not less than a minimum
of 2 weeks). If an employee is unable to provide advance notice of departure, the employee may be
considered ineligible for future rehire. An employee who voluntarily resigns from employment will not
receive any severance or separation pay. If an employee who voluntarily resigns from employment and is
subsequently rehired, the employee will be considered a new employee for benefit eligibility and vesting
purposes, as applicable, in accordance with the Company plan documents.

Employee Separation Process
The Project or Department Manager will generally oversee the departure process of the employee. The
Company aims to conduct exit meetings/interviews with departing employees and the Project or
Department Manager and/or Human Resources at or around the time of departure. At such meetings,
departing employees will have an opportunity to provide constructive feedback about their overall
experience working for the Company.

Any employee who terminates his or her employment, or is terminated by the Company, shall return all
Company property including but not limited to: laptop, cell phone, air card, iPad or tablet, credit card, files
(of any kind), keys, tools, materials, equipment, furnishings, and any other materials whatsoever that is
the property of the Company as defined in this Handbook.

Unless otherwise prohibited by applicable state or federal law, final settlement of the employee’s pay will
not be made until all Company property is returned in satisfactory condition. The cost of replacing any
items not returned will be deducted from the employee’s final paycheck, or, if this is not possible, due to

Cashman Employment Policies and Procedures Handbook                                             P a g e 41 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 61 of 100




legal restrictions or otherwise, legal action may be taken to recover any property or monies due the
Company. The failure to return all Company property, records, and confidential information is
considered theft and is subject to criminal prosecution.

Once all property has been retrieved and other conditions have been mutually satisfied during the exit
interview, the departing employee will receive their final check, which will include all final work hours and
any remaining vacation time balance owed by the Company to the employee or deduction of the balance
for a vacation time advancement incurred as a result of the employee borrowing against future vacation
time.

        FINAL WORDS



O
          ur management team is committed to providing you and all of our employees with the support,
          working environment, and organizational structure to be successful in your career with the Company.
          Every employee has an important role, and we value the abilities, experience, and background that
each employee brings to us. We hope that your employment proves to be mutually satisfying and that you will
make an important contribution to our collective future.


We encourage you to strive for excellence and T HINK I MPOSSIBLE!




Each policy described in this Handbook shall be interpreted in such a manner as to be effective and valid,
under the applicable law. In the event that any provision contained herein is held to be invalid, illegal,
or unenforceable under applicable law or rule in any jurisdiction, such provision will be ineffective only
to the extent of such invalidity, illegality, and enforcement without invalidating the remainder of the
agreement.



Cashman Employment Policies and Procedures Handbook                                           P a g e 42 | 89
Version 01:01:2020 | Confidential
       Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 62 of 100




       APPENDICES

  Appendix A: Employee Handbook Receipt and Review of Company Policies/Acknowledgment Form
  Appendix B: Confidentiality, Disclosure, Proprietary Use Policy/Acknowledgment Form
  Appendix C: Drug and Alcohol Testing Policy and Procedures
  Appendix D: Innovation Program




Cashman Employment Policies and Procedures Handbook                                 P a g e 43 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 63 of 100




              Appendix A: Employee Handbook Receipt and Review of Company Policies


I, ___________________, an employee of Jay Cashman, Inc. and its affiliates or related companies (the
      (PRINT NAME)
“Company”), have read the Company’s Employee Handbook, understand the Company’s policies and
procedures, and acknowledge that my adherence to those policies and procedures is vital to the proper
functioning of the Company. I understand that my failure to adhere to the policies and procedures set
forth in the Employee Handbook may subject me to disciplinary action including the termination of my
employment.
I acknowledge that I have received the Employee Handbook, have reviewed the Company’s policies and
procedures as described in the Employee Handbook, and understand the importance of the Company’s
policies and procedures, and expressly acknowledge and agree to the Company’s:

    •   Equal Employment Opportunity Policy (§2 of the Employee Handbook)
    •   Harassment and Discrimination (§2)
    •   Employee Code of Conduct and Workplace Violence Policies (§4)
    •   Confidentiality, Disclosure, and Proprietary Use Employee Policies (§5/Appendix B)
    •   Info Technology, Internet, Email, & Use of Company-Issued Equipment Policies (§6)
    •   Social Media Policy (§6)
    •   Care for and Return of Company-Issued Equipment Policies (§6)

I am aware that all Company policies, procedures, and forms are available in the Jay Cashman, Inc. Policies
and Procedures folder on the shared drive and also on the Cashman Employee Benefit Portal in the
Resource Library on the BeneTrac website.
Further, I agree to sign the Company’s Confidentiality, Disclosure, and Proprietary Use Policies
Agreement/Acknowledgment (Appendix B) as required by the Company.
I certify and confirm that I will comply with all of the Company policies and procedures to the fullest
extent allowed by law and that this is a true and correct statement by my signature below:
Acknowledged and Accepted.
___________________________                                      ___________________________
Employee Signature                                               Employee Name (Print)


___________________________
Date




Cashman Employment Policies and Procedures Handbook                                          P a g e 44 | 89
Version 01:01:2020 | Confidential
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 64 of 100
Appendix B: Employee Handbook Receipt
Confidentiality, Disclosure, Proprietary Use Policies/Acknowledgement Form

       Appendix B: Confidentiality, Disclosure, Proprietary Use Policies/Acknowledgment Form

All Company employees are required to read and comply with the Company’s Confidentiality, Disclosure,
and Proprietary Use Policies in accordance with all state and federal laws. These Policies are detailed
under Section 5 of the Employee Handbook.

ACKNOWLEDGMENT

I hereby acknowledge and understand that in the course of my duties as an employee of the Company, I
may be exposed to or see personal, confidential, and privileged information regarding the Company, its
subcontractors, joint venture partners, suppliers, clients, and fellow employees. I agree not to disclose
any confidential information, purposefully or inadvertently through casual conversation, to any
unauthorized person inside or outside the Company.

I understand that, as a condition of my employment, I am responsible to protect such information and all
such information that is the exclusive property of the Company. I will ensure its appropriate use and agree
to take proper precaution, exercise care, and use good judgment to avoid any breach of privacy, release,
and/or disclosure of confidential information—whether or not it has been designated specifically as
“confidential”—to anyone, except in the responsible exercise of Company business.

I understand that discussion, removal, or duplication of confidential information not relevant to business
needs is strictly prohibited. Employees are not to discuss proprietary information and/or disclose or share
computer passwords.

I understand that under no circumstances will I use my position as an employee of the Company to obtain,
gather, or copy any such information which is not needed in the normal course of my employment and
will not tamper with, alter, change, or destroy any records or any confidential information contained in
any document, record, or database maintained in electronic, written, or printed form by the Company. I
understand and agree that if I violate this Confidentiality Requirement, my employment with the Company
may be terminated, and that I may be subject to criminal prosecution.

I certify and confirm that I will comply with all provisions of the Confidentiality, Disclosure, and
Proprietary Use Policy to the fullest extent allowed by law and that this is a true and correct statement
by my signature below:

___________________________                                          ___________________________
Employee Signature                                                   Employee Name (Print)

___________________________
Date




Cashman Employment Policies and Procedures Handbook                           APPENDIX SECTION
Version 01:01:2020 | Confidential                                                         Page B-1
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 65 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures




                                        Appendix C

           DRUG- AND ALCOHOL-TESTING
             POLICIES & PROCEDURES
                 Our Commitment to Ensure a Safe and
                        Productive Workplace
Cashman Employment Policies and Procedures Handbook       APPENDIX SECTION
Version 01:01:2020 | Confidential                                     Page C-1
         Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 66 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

Table of Contents
   Policy Statement ...................................................................................................................................... 3
   Substance Abuse Testing Program .......................................................................................................... 4
      Drug and Alcohol Testing for All Cashman Employees ........................................................................ 5
      Drug and Alcohol Testing for All Safety-Sensitive Cashman Employees ............................................. 6
      Drugs to be Tested ............................................................................................................................... 7
         Drug and Alcohol Threshold Levels ................................................................................................... 7
      Prescriptions and Over-the-Counter Medications .............................................................................. 8
      Test Procedures ................................................................................................................................... 8
      Test Results Guidelines and Standards ................................................................................................ 8
             Negative Test Results .................................................................................................................... 8
             Positive Drug and Alcohol Test Results ......................................................................................... 9
             Inconclusive Test Results ............................................................................................................... 9
             Refusal to Submit to Testing ......................................................................................................... 9
      Post-Testing Procedures ...................................................................................................................... 9
             Employee Appeal of Test Results .................................................................................................. 9
             Retest Procedures ......................................................................................................................... 9
      Consequences and Disciplinary Measures ........................................................................................10
      Responsibilities and Support .............................................................................................................11
        Release Authorization ......................................................................................................................11
        Employee Assistance Plan (EAP) ......................................................................................................12
   Recordkeeping .......................................................................................................................................12
      Access to Records ..............................................................................................................................12
      Confidentiality....................................................................................................................................12
   Policy Amendments ...............................................................................................................................12
      Policy Review Procedures ..................................................................................................................12
APPENDIX A Cashman Employment Drug and Alcohol Testing Consent ………………………………………………




Cashman Employment Policies and Procedures Handbook                                                              APPENDIX SECTION
Version 01:01:2020 | Confidential                                                                                            Page C-2
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 67 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

     POLICY STATEMENT

Jay Cashman, Inc. and all of its subsidiaries or affiliates (the “Company”) are committed to providing a
safe, healthy, and productive work environment for all of our employees free from the adverse effects of
drug abuse and alcohol misuse. We consider our employees to be our most valuable asset and we are
steadfast in our commitment to protecting our employees and the communities in which we work.
Recognizing that drug and alcohol abuse pose a direct and significant threat to this goal, and to the goal
of a productive and efficient working environment in which all employees have an opportunity to reach
their full potential, the Company is committed to assuring a drug- and alcohol-free working environment
for all of its employees.

This Drug and Alcohol Policy and Testing Program (the “Policy”) outlines the goals and objectives of the
Company’s substance abuse testing program and provides guidance to supervisors and employees
concerning their rights and responsibilities for complying with the Policy and a means to achieve our
objective of maintaining a drug- and alcohol-free work environment. As a condition of employment, all
Cashman employees are required to abide by the terms of this Policy.




Cashman Employment Policies and Procedures Handbook                          APPENDIX SECTION
Version 01:01:2020 | Confidential                                                        Page C-3
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 68 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

     SUBSTANCE ABUSE TESTING PROGRAM

As a Marine Employer, the Company is required to have a drug and alcohol policy and testing program.
This Policy was established in accordance with the guidelines set forth in Title 46 Code of Federal
Regulations (CFR) Parts 4 and 16. The Policy applies to all employees, safety-sensitive employees,
contractor-employed personnel, and persons seeking employment with the Company. Safety-sensitive
employees includes all Company employees who operate vehicles, vessels, or equipment (registered and
unregistered) owned, leased, rented, or used for business purposes. Any employee who maintains a USCG
license and those who may be called upon to work on a vessel or to operate vehicles, vessels, or
equipment are considered to be in a safety-sensitive position. For purposes of this Policy, references to
“employees” include all individuals performing services on behalf of the Company, including, without
limitation, temporary personnel.

The drug and alcohol testing provisions of this Policy do not apply to: (a) employees who are covered by
a labor agreement or contract that governs or otherwise conflicts with the subject matter of this Policy;
or (b) employees working in any state in which the laws of that state conflict with the terms of this Policy.
This Policy does not supersede Department of Transportation (DOT) regulations, United States Coast
Guard (USCG), or any other federal or state drug testing mandates or substance abuse testing programs
governed by a collective bargaining agreement, project labor agreement, or contractual requirement,
which, in the case of a conflict with this Policy, shall prevail.

The term “substance” covered under this Policy includes, but is not limited to: alcohol, drugs that are
illegal under federal law, regardless of whether they are legal under any state or local law (hereinafter
“illegal drugs”), inhalants, and prescription and over-the-counter drugs. For the avoidance of doubt, all
references to illegal drugs in this policy include marijuana.

It is a standard of conduct for an employee of the Company to report to work or work without the
presence of illegal drugs or alcohol in his or her body. In order to maintain this standard, the Company
has established and maintains the program and rules set forth below. The Company reserves the right to
conduct drug and alcohol tests at any time in accordance with this Policy. Any employee who is
determined to be non-compliant with or in violation of this Policy, refuses to be tested or retested, or
attempts to manipulate or falsify a test or otherwise provides false information in any manner will be
subject to disciplinary action up to and including immediate rescission of an offer of employment or
termination of employment.

The use of illegal drugs and misuse of alcohol and prescription drugs have serious adverse health and
safety consequences. Information about those consequences and sources of help for drug or alcohol
problems are available through the Company’s Employee Assistance Program (EAP).

Exceptions or adjustments to this Policy may be considered for individuals who are users of prescription
marijuana if the employee has requested and been granted a reasonable accommodation for a known
disability that does not pose an undue hardship to the Company and the employee does not pose a
direct threat to the health and safety to themselves or others. It is the employee’s duty, however, to
disclose the prescription use of medical marijuana and to seek a reasonable accommodation to this
Policy. Employees who do not engage in the interactive process will not be granted exceptions or
adjustments to this Policy as an accommodation.



Cashman Employment Policies and Procedures Handbook                            APPENDIX SECTION
Version 01:01:2020 | Confidential                                                          Page C-4
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 69 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

Pursuant to federal law, marijuana remains a drug listed in Schedule I of the Controlled Substances Act. It
remains unacceptable for any safety‐sensitive employee subject to drug testing under the Department of
Transportation’s drug testing regulations to report to work under the influence of marijuana regardless
of medical condition or state law.

       Drug and Alcohol Testing for All Cashman Employees

Testing conducted under this program is limited to five prohibited and dangerous drugs illegal under
federal law (marijuana, cocaine, opiates, phencyclidine (PCP), and amphetamines,) and alcohol. All
samples collected are urine samples and must be analyzed at Health and Human Services (HHS) certified
labs in accordance with DOT procedures contained in 49 CFR 40. All Cashman employees will be subject
to drug and alcohol testing under the following provisions:

Pre-Employment Testing: As a condition of employment, all successful candidates are required to
complete and successfully pass a drug and alcohol test prior the first day of employment. Employees
returning to a safety-sensitive position with the Company after 30 or more days absent must either
satisfactorily complete a drug test or provide acceptable documentation that he or she has passed a drug
and alcohol test within the preceding 30 days by a National Institute on Drug Abuse/Substance Abuse and
Mental Health Services Administration (NIDA/SAMHSA) certified laboratory, or state-specific certified
laboratory, where applicable. Prospective employees who refuse to submit to this test will not be
permitted to work for the Company and will have their offers of employment rescinded.

Refusal by any candidate or returning employee to comply with the testing procedure will disqualify them
from consideration for employment. Until such time as successful candidate or returning employee
actively complies with this program, the candidate or returning employee will not be reconsidered for
employment.

Reasonable Cause: A substance test may be required where there is reasonable cause to suspect that an
employee is under the influence of drugs or alcohol while engaged in the performance of his or her job,
onsite or in transit. The determination of the existence of reasonable cause will be based on direct
observation of specific, contemporaneous physical, behavioral, or performance indicators of probable use
or intoxication. Indicators include but are not limited to the employee’s speech, behavior, or appearance.
Smoke, breath, and body odors also may provide evidence of potential impairment. Physical evidence of
drug paraphernalia can be considered to be a substantive indicator. An employee will not be tested under
this paragraph unless the employee’s conduct or other related circumstances provide a reasonable basis
to believe that the employee is intoxicated or impaired while on the job. The supervisor must be able to
document specific behavioral or physical signs associated with drug or alcohol use. The supervisor’s
observation cannot be based on a “hunch” or “gut feeling” or on hearsay that an employee may have used
alcohol or drugs. Such observations must be confirmed by a second member of the Company’s onsite
supervisory or safety staff. All supervisory representatives responsible for making such observations
and/or referrals shall be required to attend Department of Transportation (DOT) or equivalent approved
training program on the signs and symptoms of drug and alcohol impairments and the requirements for
reasonable suspicion testing.




Cashman Employment Policies and Procedures Handbook                           APPENDIX SECTION
Version 01:01:2020 | Confidential                                                         Page C-5
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 70 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

Finally, before an employee is referred for reasonable cause testing, the action must be approved by
Senior Management or by a Company Site Safety Officer. All observations and/or referrals made pursuant
to this provision must be appropriately documented in writing.

Post-Accident: Post-accident drug and alcohol tests are required of any employee who is directly involved
in an accident on the job site or in the course of the performance of their job duties that results in a lost
time injury or property damage. Employees shall be tested as soon as possible for alcohol but no later
than two hours following the incident. Employees shall be tested as soon as possible but by no later than
the end of the work day for controlled substances. Operators must immediately report to the Company
any accidents occurring at work or involving a Company vehicle, vessel, or equipment; and must not return
to work unless and until authorized to return to work by a supervisor. Medical attention to an injured
worker is the highest priority and takes precedence over collection of substance abuse testing sample.
Failure to submit to a post-accident test or interfering with the testing process can be considered a refusal
and subject to disciplinary measures up to and including termination from employment.

Follow-up Drug Testing: Except as required by law or applicable collective bargaining agreements, the
Company is not required to retain, return to work, or rehire any employee who is in violation of or
noncompliance with this Policy or any Company drug and alcohol testing procedures. If an employee
enters into an Employee Assistance Program (EAP) for drug-related problems or returns to work after the
completion of a drug rehabilitation program, the employee will be required to submit to periodic random
drug testing as a follow-up to such program for two (2) years after completion of the program, unless
otherwise prohibited by applicable state law.

       Drug and Alcohol Testing for All Safety-Sensitive Cashman Employees

All Cashman employees who perform in safety-sensitive positions will be subject to drug and alcohol
testing under the following circumstances:

Random Drug Testing: Employees who perform safety-sensitive job duties will be subject to unannounced
random drug and alcohol testing pursuant to Company and/or project requirements, except where
otherwise prohibited by applicable state law or binding labor agreement. Random testing is limited to
employees performing safety-sensitive functions in accordance with DOT regulations.

Random testing is unannounced and unpredictable. Random testing can be conducted during any shift
on any day on which safety-sensitive functions are performed. The timing and frequency of random drug
testing will be determined in accordance with DOT and/or USCG requirements, as applicable. The
Company requires that each covered employee who is notified of selection for random drug and alcohol
testing report immediately to the testing location. Employees will be provided enough time to stop
performing safety-sensitive functions and report to the testing location. No more than two hours should
lapse from the time of employee notification to the time that the employee reports to have a specimen
collected. Failure to show for a test or interfering with the testing process can be considered a refusal
and subject to disciplinary measures up to and including termination from employment.

The random selection of employees for testing will be made by a statistically valid method, such as random
number table or a computer-based random number generator. Under the random selection process used,
each covered employee will have an equal chance of being tested each time selections are made
throughout the calendar year.


Cashman Employment Policies and Procedures Handbook                            APPENDIX SECTION
Version 01:01:2020 | Confidential                                                          Page C-6
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 71 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

The percentage testing rates will be set by the Company but will be no less than the minimum testing
percentages required by the USCG or DOT.

Return to Duty: Employees who perform safety-sensitive duties and are out of work on a leave of absence
or extended vacation for a period of four or more weeks will be required to submit to a drug and alcohol
test prior to returning to work. An employee will not be permitted to return to work until the test results
are received by the Company, verifying that the employee has tested negatively for drugs and alcohol.

        Drugs to be Tested

Drugs to be tested, specimen collection, chain of custody, and threshold and confirmation test levels shall
comport with the Mandatory Guidelines for Federal Workplace Testing Programs established by the U.S.
Department of Health and Human Services, and as otherwise required by applicable state law. Presently,
the Mandatory Guidelines specify testing for the following drugs: Marijuana Metabolites, Cocaine
Metabolites, Opiate Metabolites, Phencyclidine, and Amphetamines. The Company reserves the right to
expand the five-panel drug screen and alcohol testing as required by contractual agreement.

               Drug and Alcohol Threshold Levels

The threshold level for a positive test for each drug is as indicated:


                 Drug                             Screen Cutoff                     Confirmation Cutoff
        Marijuana Metabolites                       50 NG/ML                             15 NG/ML
         Cocaine Metabolites                       150 NG/ML                             100 NG/ML
          Opiate Metabolites                      2000 NG/ML                            2000 NG/ML
            Phencyclidine                           25 NG/ML                             25 NG/ML
            Amphetamines                           500 NG/ML                             250 NG/ML

 Alcohol Threshold: Anyone testing positive for alcohol in excess of 0.02 but less than 0.04 will be given a
 written warning and allowed to return to work following a negative test. Anyone testing in excess of 0.04 will
 be immediately removed from the work location and subject to disciplinary measures including termination
 from employment.



This Policy shall be automatically updated to incorporate any regulatory or statutory changes, additions
or amendments issued by U.S. Department of Health and Human Services, Department of
Transportation (DOT), United States Coast Guard (USCG), or any other federal or state drug testing
mandates or substance abuse testing programs. This includes the screen or confirmation threshold
cutoffs or adds new drugs or procedures to the list of drugs to be tested and the prescribed test
procedures, or amendments to the presumption levels for alcohol impairment.




Cashman Employment Policies and Procedures Handbook                                APPENDIX SECTION
Version 01:01:2020 | Confidential                                                              Page C-7
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 72 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

        Prescriptions and Over-the-Counter Medications

Prescribed and over-the-counter medication is allowed provided that the medication is prescribed by a
licensed physician and does not impact the employee’s ability to perform his/her job duties in a safe
manner. If an employee is on a prescription or over-the-counter drug that could impair his/her ability to
safely perform the duties of his/her job, the employee must review the potential effects of prescribed
drugs and over-the counter medications with the treating physician and advise his/her Supervisor of the
use of any medicine that may affect his/her ability to safely perform all of the required job duties, in
advance of the workday. Such information will be kept confidential and will only be distributed to those
within the Company on a need-to-know basis. If it is determined by the Company that an employee’s
medication could impair his/her ability to perform his/her job duties safely, the Company may require
additional information from the employee’s physician to certify that the employee can safely perform
his/her job duties. Recreational use or abuse of prescription drugs will be treated the same as use of illegal
drugs.

        Test Procedures

The Point of Collection (POC) samples are to be collected by a NIDA/SAMHSA certified technician,
laboratory, or state specific certified laboratory, where applicable. All laboratory testing shall be
conducted only by laboratories licensed and certified by the U.S. Department of Health and Human
Services and shall be conducted in accordance with the Mandatory Guidelines for Federal Workplace
Testing Programs, as amended. Drug testing will be conducted in three phases:

Phase 1: Point of Collection (POC) Immunoassay Screen using the RapidTox test or its equivalent. If the
POC test is “inconclusive,” the specimen shall be split and will be sent by overnight courier to a
NIDA/SAMHSA laboratory, or other state specified laboratory for Phase 2 and Phase 3 testing if necessary.

Phase 2: Immunoassay screening and specimen integrity testing by the Enzyme Multiplied Immunoassay
Technique (EMIT) or equivalent. If the test is unacceptable, the employee or applicant will be requested
to provide a fresh specimen. If the Phase 2 screen reads positive, it will be forwarded for Phase 3
confirmation testing.
Phase 3: Confirmation testing by Gas Chromatography / Mass Spectrometry (GC/MS). Positive test results
will be forwarded to the Medical Review Officer (MRO) to be reviewed with the specimen provider and
reported to the Contractor. A medical review officer (MRO) is defined as “a person who is a licensed
physician (Doctor of Medicine or Osteopathy) and acts as an impartial party in the drug testing process.”
The role of an MRO is to certify the integrity of the drug testing process. The MRO is responsible for
receiving and reviewing to validate laboratory test results.

        Test Results Guidelines and Standards

               Negative Test Results
An employee with a verified negative drug or alcohol test result will be allowed to return to work
immediately and will be paid for the time off, not to exceed 8 straight time hours per workday.




Cashman Employment Policies and Procedures Handbook                             APPENDIX SECTION
Version 01:01:2020 | Confidential                                                           Page C-8
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 73 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

               Positive Drug and Alcohol Test Results
An employee who tests positively will either be immediately removed from the project site or barred from
reporting or returning to work. Employees who test positive will also be subject to disciplinary action up
to and including termination of employment.

               Inconclusive Test Results
If the test results are inconclusive, the applicant will not be permitted access to the Project site or other
location of employment. The employee is not eligible to return to the project site until the employee
provides acceptable documentation that he or she has passed a drug and alcohol test, in accordance with
the standards set forth in the Company Substance Abuse Testing Program. The employee is responsible
for all costs associated with the subsequent drug and alcohol test.

               Refusal to Submit to Testing
An applicant who refuses to submit to Drug and Alcohol testing is considered to be the equivalent of a
positive test result and this will carry the same consequences up to and including termination from
employment.

        Post-Testing Procedures
Employees who are part of the random selection pool will be allowed to return to work pending the results
of the drug and alcohol test.
Employees removed from duty for reasonable cause or post-accident testing will remain off duty until test
results are received. If the employee tests negatively, the employee will receive full back pay for the time
missed, not to exceed 8 straight time hours per workday.

               Employee Appeal of Test Results
Every specimen that produces a positive drug test result will be maintained by the licensed or certified lab
that conducted the test for the federal and state required time period after the result of the test was
mailed or otherwise delivered to the MRO. If the employee or job applicant challenges the lab test result,
the laboratory will retain the sample until the case is settled.
An employee whose drug or alcohol test is reported positive will be offered the opportunity to:
    1. Obtain and independently test, at the employee’s expense, the remaining portion of the urine
       specimen that yielded the positive result
    2. Obtain the written test result and submit it to an independent medical review at the employee’s
       expense within 72 hours by a NIDA/SAMHSA-certified laboratory, or state-specific certified
       laboratory

               Retest Procedures
In the event of a positive result, there is an automatic confirmation test (GC/MS) performed by the drug-
testing laboratory at no cost to the employee or Contractor. In addition, the drug test laboratory shall
preserve a sufficient aliquot specimen as to permit independent confirmatory testing and follow-up
retesting at the request of the employee or by the Company at its expense. The laboratory shall endeavor
to notify the employee/applicant and the Company of positive test results within three (3) working days



Cashman Employment Policies and Procedures Handbook                            APPENDIX SECTION
Version 01:01:2020 | Confidential                                                          Page C-9
          Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 74 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

after receipt of the specimen. The employee or Contractor may request a retest within three (3) working
days from notice of a positive test result. Costs of retests will be paid in advance by the requesting party.
In the event the initial test is proven to be a false positive, costs for any retests shall be reimbursed.

The POC samples are to be collected by a NIDA/SAMHSA-certified laboratory, or state-specific certified
laboratory, where applicable. If the POC test results are inconclusive, the applicant will not be permitted
access to the project site or other location of employment until test results have been verified in
accordance with the Test Procedures section of this Policy. If the POC test results are proven negative, the
employee will be paid straight time hours for the missed work (not to exceed eight (8) straight time hours
per work day missed), provided the employee is not referred to or is not engaged in an alternate work
assignment while test results are pending. If the applicant tests positive, and after appropriate GC/MS
test confirmation where applicable, he or she will not be allowed to return to work and subject to
disciplinary measures in accordance with Section 2.6.

          Consequences and Disciplinary Measures
Reporting for work or working under the influence of drugs or alcohol, the use by an employee on
Company premises or in its vehicles of any drugs, the possession by an employee on Company premises
or in its vehicles of any illegal drugs, the misuse or abuse by an employee on Company premises or in its
vehicles of alcohol or prescription drugs, or the sale of any such items will result in immediate
disciplinary action up to and including termination.
The following conditions constitute grounds for disciplinary measures, including immediate termination
from employment:
    1.    Any employee who tests positive through drug or alcohol testing for an illegal drug or for alcohol
    2.    The use by an employee on Company premises or in its vehicles of any drugs
    3.    The possession by an employee on Company premises or in its vehicles of any illegal drugs
    4.    The misuse or abuse by an employee on Company premises or in its vehicles of alcohol
    5.    Operating heavy equipment, vessel, and/or vehicle owned or in the custody and control of the
          Company while under the influence of drugs or alcohol
    6.    Use of illegal drugs on the job or in a job status, as determined by substance abuse testing
    7.    Selling, aiding, and abetting the sale or conspiring to sell illegal drugs or prescription drugs on the
          job or in a job status
    8.    Conviction for selling, aiding, and abetting the sale or conspiring to sell illegal drugs or prescription
          drugs off of the job will result in a permanent expulsion and bar from any future employment
    9.    Possession, use, or system presence of prescription drugs without a valid prescription on the job
          or in a job status
    10.   Failure to submit to a drug and alcohol test
    11.   Falsifying or tampering with documentation, materials, or specimen collection
The application of the disciplinary measures or severity to which these measures are applied will be
determined on a case-by-case basis, following the investigation of any alleged use of drugs or alcohol
while in the course of employment with the Company.
Progressive Disciplinary Measures: Employees removed from duty for reasonable cause or post-accident
testing will remain off duty until test results are received. If the employee tests negatively, the employee
will receive full back pay for the time missed in accordance with this Policy.



Cashman Employment Policies and Procedures Handbook                                 APPENDIX SECTION
Version 01:01:2020 | Confidential                                                              Page C-10
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 75 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

At no time will the disciplinary measures described herein supersede the provision set forth in any
statutory rules and regulations or those governed by a binding collective bargaining agreement. In no
event shall the application of these rules or the use of illegal drugs or alcohol be construed as a defense
to other employment-related discipline.
As a guiding principle, the Company will consider that employees who test positive for illegal drugs or
alcohol generally will be suspended and barred from the work location for:
    1. 60 days for the first offense
    2. 120 days for the second offense
    3. Permanently expelled and barred from employment for the third offense

Nothing contained herein, however, shall limit the Company’s discretion to determine disciplinary
measures and/or termination in its sole and absolute discretion.
Reconsideration: Employees prohibited from employment for violation of this Policy will be eligible for
rehire if they provide proof that they are drug- and alcohol-free through confirmation of a subsequent
drug and alcohol test by a NIDA/SAMHSA-certified laboratory, state-certified laboratory, or an approved
EAP or drug rehabilitation program, as applicable. Reconsideration also is contingent upon the employee’s
agreement to submit to periodic random drug and alcohol testing at the request of the Company for a
period of up to two years.

        Responsibilities and Support
Employees have the following responsibilities in adhering to the Drug- and Alcohol-Free Workplace Policy:
    •   To follow all work and safety rules and to follow the Company’s standards of conduct
    •   To seek assistance, whether from or through EAP or any other resource, before a drug or alcohol
        problem adversely affects work performance
    •   To consent to submit to drug and alcohol testing as required by the Company, in accordance with
        the Substance Abuse Testing Program
    •   To sign appropriate release forms to comply with testing procedures
    •   To provide the Company with his or her use of prescription medicine that may affect job
        performance
    •   To seek a reasonable accommodation if one is needed
    •   To notify the Company if he or she has been convicted of, pled guilty to (including a plea of nolo
        contendere or no contest), or are sentenced for a crime involving illegal drugs or operating under
        the influence; the employee must report the conviction, plea, or sentence to their supervisor or
        the Human Resource Department within five (5) days of notification

          Release Authorization
Employees must execute any documentation necessary to release report of test results to the Company.
Failure to execute the appropriate release forms or to comply with testing procedures, (including
adulteration of test specimens) will result in immediate termination of employment.




Cashman Employment Policies and Procedures Handbook                           APPENDIX SECTION
Version 01:01:2020 | Confidential                                                        Page C-11
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 76 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

          Employee Assistance Plan (EAP)
The Company offers an Employee Assistance Program (EAP), which is a confidential, voluntary, and work-
based program that provides assistance to employees who have personal and/or work-related problems.
Information is available with the Human Resources Department about those programs and resources
available to assist employees who may be experiencing personal challenges and may need help with a
drug or alcohol problem. The Human Resources Department has been trained to make referrals and to
assist employees with drug or alcohol problems. All inquiries and requests for assistance are confidential.
The Company encourages employees to seek professional assistance any time for personal problems,
including alcohol or drug dependency, that adversely affect their ability to perform their assigned duties.


     Recordkeeping
Detailed, accurate records of all alcohol and drug testing, awareness training, and program procedures
must be maintained in compliance with Company requirements as set forth herein.

Results of employee testing, rehabilitation, or other related issues of a sensitive nature must be kept in a
confidential file accessible only by restricted personnel as authorized by Company management.

        Access to Records
Any applicant or employee who is the subject of an alcohol or controlled substance test will, upon written
request, have access to his or her records related to the test. Any requests for information will be
accompanied by a signed written release from the individual.

The Company will regularly review with the employees the effective implementation and enforcement of
the Program and will require appropriate action by all employees who are not fully committed to and
involved in the application of the Program.

        Confidentiality
The Company will take all reasonable measures to maintain the confidentiality of an individual’s records
in accordance with all applicable law. Access to an individual’s records regarding alcohol and/or controlled
substance testing is generally prohibited except as required under applicable law. Information concerning
alcohol and controlled substance testing must be handled on a strict need-to-know basis. Test results
must be communicated and handled with the highest level of discretion and in a manner that adheres to
all Company policies and procedures and applicable law regarding the rights of the individual. Should an
individual consent or put the results of a test “at issue,” the Company may release the test results to
appropriate parties.


     Policy Amendments

        Policy Review Procedures

The Company will undertake a comprehensive review of the Policy annually. A review panel consisting of
Senior Management, safety professionals, and site employees will assess the relevance and current status
of the Policy’s components, as well as incorporate updated procedures and requirements that will ensure


Cashman Employment Policies and Procedures Handbook                           APPENDIX SECTION
Version 01:01:2020 | Confidential                                                        Page C-12
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 77 of 100
Appendix C: Drug and Alcohol Testing
Policies and Procedures

the Policy meets or exceeds industry requirements. Any Policy changes made as a result of the review will
be made available and provided to every employee as an addendum to the company’s Employment
Policies and Procedures Handbook.




Cashman Employment Policies and Procedures Handbook                         APPENDIX SECTION
Version 01:01:2020 | Confidential                                                      Page C-13
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 78 of 100
Appendix D: Innovation Policies/Forms


To All Employees:



W
            e work in several diverse and innovative fields. Our dredging, marine construction, renewable
            energy, liquid storage, and other businesses are constantly evolving.

             We would like to encourage our employees to be innovative to maintain our competitive edge
in our existing businesses, and possibly to forge new ones. As an incentive to innovate, we are initiating a
program where employees may submit ideas to the Company's Patent Committee for consideration, with
the possibility of receiving additional compensation if we can patent those ideas (the "Innovation Policy").

Employees can submit ideas using the attached form. If any of those ideas are patentable inventions, the
Company will pay the expenses related to obtaining the patents and will have all ownership rights to the
patents. An employee who is the main contributor will be the first-named inventor on the patent
application and will receive a one-time payment of anywhere from $2,500 to $10,000. Other employees
who assisted in the development of the invention and are listed as co-inventors on a patent application
will receive a one-time payment between $1,000 and $5,000. The determination of the first-named
inventor and co-inventors will be made by the Patent Committee following the review of employee
submissions and will take into account employee suggestions. The Patent Committee shall initially be
comprised of Jay M. Cashman, Dale H. Pyatt, and R. Robert Popeo.

In the event the invention is licensed or sold to a party who is not an affiliate of the Company, the
inventor(s) will be entitled to receive 5% of the proceeds, less the expenses of securing and maintaining
the patent before that licensing or sale. The exclusive compensation to employees for the use of any
invention by Jay Cashman, Inc., Cashman Dredging and Marine Contracting Co., LLC, Patriot Renewables,
Preload International, Preload Cryogenics and Preload Middle East; Sterling Equipment, Inc.; and IPC
Lydon, LLC, or any affiliates thereof (whether existing now or in the future), shall be the one-time payment
described above for a patent, if any.




Cashman Employment Policies and Procedures Handbook                           APPENDIX SECTION
Version 01:01:2020 | Confidential                                                         Page D-1
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 79 of 100
Appendix D: Innovation Policies/Forms


                                                       FORM A
                                                     COMPANY
                                   SUGGESTION SUBMISSION AGREEMENT


Jay Cashman, Inc. and Affiliates (the “Company”)
549 South Street
Quincy, MA 02169

To Whom It May Concern:
        I wish to submit a suggestion for your consideration. My suggestion relates to:

                 I have sent to you-----------------------------        )

                 I hand you herewith--------------------------          )   (identify all

                 I am enclosing herewith---------------------           )   materials submitted)

                 I am sending under separate cover---------             )


I understand that you are willing to review and evaluate suggestions and ideas made to you by employees
of the Company and that the Company has established a uniform policy regarding the submission of such
suggestions. In accordance with this policy, and in exchange for your agreement to review and consider
my suggestion, I agree to the following conditions:

        1.       Company will have no obligation to keep my suggestion or idea confidential.
        2.       Company will have no obligation, legal or otherwise, in connection with its review of my
        idea or suggestion. Company will have no obligation to refrain from using my suggestion or idea
        and will have no liability in connection with my suggestion or idea, or use of any portion thereof,
        except for payment to me in the event a patent application is filed as described in the Company's
        Innovation Policy.
        3.       Company may permanently retain all material that is submitted to it in connection with
        its review of my suggestion or idea.

I agree to these conditions and request that you consider my above-mentioned suggestion or idea.

                                                                   Very truly yours,

                                                                   ____________________________
                                                                   (Signature)
                                                                   Printed Name:__________________
                                                                   Date:__________________




Cashman Employment Policies and Procedures Handbook                                     APPENDIX SECTION
Version 01:01:2020 | Confidential                                                                   Page D-2
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 80 of 100
Appendix D: Innovation Policies/Forms


                                                 FORM B
                                                COMPANY
                                 DISCLOSURE AND RECORD OF INVENTION
                                               (Page 1 of 3)



Date:                                                     Idea No:

1.      Name of discloser:

2.      Position of discloser:

3.      Department or plant:

4.      Name of invention:

5.      Inventor(s)      Name*:

                         Address:

6.      Date of conception:

7.      Disclosure to others (give names and dates):

8.      First sketch (give date and attach a copy):

9.      First written description (give date and attach a copy):




10.     Date of completion of first device or material:



* Directions - Please list the inventor(s) in the order of contribution, with the first inventor being the
employee who contributed the most to the conception of the invention.

Special Note – Correct inventorship is important because patents can be invalidated for either improper
omission or addition of an inventor. A person must be named as an inventor if he or she contributed to
the conception of the invention being claimed. If you are uncertain whether a person qualifies as an
inventor, just provide that person’s name and address, and note their involvement with the invention so
that it may be considered.




Cashman Employment Policies and Procedures Handbook                          APPENDIX SECTION
Version 01:01:2020 | Confidential                                                        Page D-3
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 81 of 100
Appendix D: Innovation Policies/Forms


                                                  FORM B
                                                 COMPANY
                                 DISCLOSURE AND RECORD OF INVENTION
                                                (Page 2 of 3)



11.     First test of invention (give date and general result):




12.     Names of all persons having knowledge of such test:




13.     First commercial use, if any:




14.     Drawing, photograph, notebook page, report or order numbers:




15.     Purpose of invention (include, if known, what has been suggested and used before for the same
        purpose, either by                        or others):
                                         Company Name




Cashman Employment Policies and Procedures Handbook                      APPENDIX SECTION
Version 01:01:2020 | Confidential                                                    Page D-4
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 82 of 100
Appendix D: Innovation Policies/Forms


                                                FORM B
                                               COMPANY
                                 DISCLOSURE AND RECORD OF INVENTION
                                              (Page 3 of 3)



15.     Complete description of invention (include (a) advantages of invention and how it is distinguished
        from what is old, (b) description of any known or potential commercial applications of the
        invention in the Company's operations, and (c) description of any known or potential licensing
        opportunities):




Discloser: ________________________             Witness: _______________________

Date: ____________________________              Date: __________________________



Patent Committee Action:




Date: ___________________________


Cashman Employment Policies and Procedures Handbook                          APPENDIX SECTION
Version 01:01:2020 | Confidential                                                        Page D-5
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 83 of 100
Appendix D: Innovation Policies/Forms


                                                      FORM C

                                   EMPLOYEE INTELLECTUAL PROPERTY

                     ASSIGNMENT AND CONFIDENTIAL INFORMATION AGREEMENT



In consideration of my employment—and my continued employment—and my compensation,
and access to the equipment, materials, facilities and other resources of Jay Cashman, Inc. and its
affiliates (the “COMPANY”), in addition to Company Confidential Information supplied to me, I
(“EMPLOYEE”) understand and agree that:



1. Ownership of Inventions: Each and every                 a non-affiliated third party, of any COMPANY
idea, concept, discovery, development,                     patent claiming an invention assigned by
improvement, innovation, original work of                  EMPLOYEE to COMPANY in accordance with
authorship or invention that is conceived,                 paragraph 1 and paragraph 2 of this Agreement,
devised, invented, developed, discovered or                COMPANY shall pay an amount not greater than
suggested by me during the period of time I am             5% of the total profit obtained by COMPANY
employed by COMPANY, whether on the                        from the non-affiliated third party pursuant to
premises of COMPANY or elsewhere (a) which                 the license or sale to that non-affiliated third
relates directly to the business of COMPANY or             party of a COMPANY patent subject to this
to COMPANY’S actual or anticipated research or             paragraph. In no event shall COMPANY pay to
development, or, whether or not related to the             EMPLOYEE, alone or in the aggregate with any
business of the COMPANY (b) which results from             other employee(s) who may have contributed to
any work I perform for COMPANY, or while                   any patented invention claimed in a U.S. patent
using, in whole or in part, any equipment,                 subject to this paragraph, any aggregate
material, facility or resource of the COMPANY, is          amounts exceeding 5% of the total profit
the sole and exclusive property of COMPANY                 obtained by COMPANY from the non-affiliated
and I agree to assign and hereby assign my                 third party pursuant to the license or sale to that
entire right, title and interest in each such idea,        non-affiliated third-party of a patent subject to
concept, invention, improvement, or discovery              this paragraph. For the avoidance of doubt,
to COMPANY.                                                more than one employee may be eligible for
2. Additional Compensation for Patented                    additional compensation under this provision as
Inventions:        In order to encourage and               a consequence of the successful sale or license
incentivize innovation, COMPANY agrees that                of a COMPANY patent; it is hereby understood
for any invention assigned to COMPANY in                   and agreed that COMPANY, in its sole discretion,
accordance with paragraph 1 herein, and for                shall determine the appropriate allocation of
which COMPANY successfully obtains a duly                  monies among eligible employees of not greater
issued United States patent in which COMPANY               than 5% of the total profit realized by COMPANY
exclusively owns all right, title and interest,            from an applicable sale or license of a patent,
COMPANY agrees to pay EMPLOYEE an amount                   and EMPLOYEE waives and releases any
determined by COMPANY’S sole discretion of                 challenge, claim or objection to COMPANY’s
not less than $1,000 and not more than $10,000.            determination.
In addition to any such amounts paid to
                                                           3. Records of Inventions: I will keep complete
EMPLOYEE, COMPANY agrees that if COMPANY
                                                           and current written records of all inventions,
successfully consummates the license or sale, to


Cashman Employment Policies and Procedures Handbook                             APPENDIX SECTION
Version 01:01:2020 | Confidential                                                           Page D-6
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 84 of 100
Appendix D: Innovation Policies/Forms


improvements, or discoveries I make during the          of my employment by COMPANY. I will protect
period of time I am employed by COMPANY and             the confidentiality of such documents and
promptly disclose all such inventions,                  things and their content and I will return all of
improvements, or discoveries in writing to              them and all copies, facsimiles and specimens of
Company for the purpose of adequately                   them and any other tangible forms of COMPANY
determining COMPANY’S rights and interests in           confidential information in my possession,
each such invention, improvement, or                    custody or control to COMPANY before leaving
discovery.                                              the employment of COMPANY. I acknowledge I
                                                        have no right to possess any such COMPANY
4. Cooperation with Company: I will assist and
                                                        confidential materials, or any document or thing
fully cooperate with COMPANY during the term
                                                        containing or embodying any COMPANY
of my employment and any time thereafter in
                                                        confidential information, in any form or location
obtaining, maintaining, and asserting the fullest
                                                        whatsoever, after the termination of my
measure of legal protection which COMPANY
                                                        employment with the COMPANY.
elects to obtain, maintain, or assert for
inventions, improvements, or discoveries in             6. Confidential Information from Previous
which it has a property right. I will also assist and   Employment: I certify that I have not, and will
fully cooperate with COMPANY in defending               not, disclose or use during my employment by
COMPANY against claims of violation of the              COMPANY, any confidential information which I
intellectual property rights of others. I further       acquired as a result of any previous employment
agree that during the term of my employment             by or relationship with any other entity, whether
and any time thereafter to promptly execute             under a contractual obligation of confidentiality
any lawful document COMPANY requests me to              to such entity or otherwise, before employment
execute relating to obtaining, maintaining, or          by COMPANY.
asserting legal protection for any inventions,
                                                        7. Miscellaneous. This Agreement shall bind
improvements, or discoveries or in defending
                                                        and inure to the benefit of the parties hereto
against claims of the violation of intellectual
                                                        and their successors and permitted assigns. This
property rights of others.
                                                        Agreement shall be governed by the laws of the
5. Company’s Confidential Information: I                Commonwealth of Massachusetts, without
further agree that I will not, either during or any     reference to conflict of laws principles. The
time after my employment by COMPANY, use or             exclusive venue for all disputes under this
disclose to any third party any confidential            agreement will be the Courts of the
information of the COMPANY, including but not           Commonwealth of Massachusetts and the
limited to such information known to or created         Federal Courts located therein, and the parties
by me as a result of my employment with                 expressly consent to the jurisdiction and venue
COMPANY, unless authorized in writing by the            of such Courts for all disputes arising out of or
COMPANY to do so, or where the specific                 relating to the subject matter of this Agreement.
confidential information is now in, or hereafter,       This document contains the entire agreement
(through no breach of this agreement or                 between the parties with respect to the subject
improper action or circumstance of which I have         matter hereof. Any failure to enforce any
reason to be aware) becomes general public              provision of this Agreement shall not constitute
knowledge.                                              a waiver thereof or of any other provision
                                                        hereof. This Agreement may not be amended,
I understand and expressly acknowledge that all
                                                        nor any obligation waived, except by a writing
documents and tangible things embodying or
                                                        signed by both parties hereto. Neither party may
containing COMPANY confidential information
                                                        assign its rights or obligations hereunder
are COMPANY’S exclusive property. I have
                                                        without the other party’s written consent.
access to them solely for performing the duties



Cashman Employment Policies and Procedures Handbook                         APPENDIX SECTION
Version 01:01:2020 | Confidential                                                       Page D-7
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 85 of 100
Appendix D: Innovation Policies/Forms


JAY CASHMAN, INC. and affiliates


By:                                             (Signature)

Name:
Its:




Employee Name, Title (PLEASE PRINT)


Witness Name, Title (PLEASE PRINT)



Employee Signature                                            Date


Witness Signature                                             Date




Cashman Employment Policies and Procedures Handbook                  APPENDIX SECTION
Version 01:01:2020 | Confidential                                                Page D-8
Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 86 of 100
         Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 87 of 100
Appendix E: Company Travel Policy


Table of Contents
   Introduction ............................................................................................................................................. 1
   CTM Corporate Travel Provider (formerly Travizon) ............................................................................... 1
   Employee CTM Travel Profiles ................................................................................................................. 1
   Manager Responsibility ........................................................................................................................... 1
   Employee’s Responsibility ....................................................................................................................... 2
   Travel Policy Exceptions........................................................................................................................... 2
      Out-of-Policy Booking .......................................................................................................................... 2
      Changes or Cancellation of Travel Reservations ................................................................................. 2
   Transportation Modes and Guidelines .................................................................................................... 3
      Air Travel .............................................................................................................................................. 3
             Airlines and Flight Class ................................................................................................................ 3
      Automobile Travel ............................................................................................................................... 3
             Private/Personal Vehicles ............................................................................................................. 3
             Surface Transportation Used In lieu of Air Travel ........................................................................ 3
             Rental Cars .................................................................................................................................... 4
   Hotel Accommodations ........................................................................................................................... 4
   Business Travel and Expense Management ............................................................................................ 4
             Meals............................................................................................................................................. 4
             Mileage Expenses and Reimbursement Rate ............................................................................... 4
             Travel Reimbursable Expenses ..................................................................................................... 5
             Travel Non-reimbursable Expenses .............................................................................................. 5
             Payment and Documentation of Expenses .................................................................................. 5
             Subsistence Allowance ................................................................................................................. 5
     Corporate Credit Card ............................................................................................................................ 6
               Fuel Charges................................................................................................................................ 6

 Appendix A:            CTM Employee Online Travel Profile
 Appendix B:            Cashman Employee Expense Reimbursement Form




Jay Cashman, Inc.                                                                                                                                   Contents
Effective January 2020
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 88 of 100
Appendix E: Company Travel Policy


      INTRODUCTION

The Company Travel Policy applies to all work-related travel including but not limited to Air, rail, vehicle
transportation, lodging, and car service. The Company will pay for and reimburse employees for
reasonable expenses incurred in connection with approved business travel in accordance with the
procedures set forth in this policy.

      CTM CORPORATE TRAVEL PROVIDER (FORMERLY TRAVIZON)

CTM is the Company’s preferred corporate travel partner. They provide efficient full-service travel
management solutions for booking and reserving all means of transportation, lodging, and car rental
services, with the best price guarantee. All Company travel must be booked exclusively through the CTM
Employee portal. Company credit cards will not be authorized for any travel-related expenditures.

      EMPLOYEE CTM TRAVEL PROFILES

All employees who travel for business purposes are required to set up an Online Travel Profile within the
CTM system (Appendix A). The employee’s Project or Department Manager is responsible for initiating a
request for a new employee travel account with CTM during the hiring and onboarding process
Employee travel profiles must be established for the employee to book any business-related travel.

Employee travel profiles will include personal information, airline frequent flyer, TSA Pre-check, and
preferred customer membership information. The employee’s company email address will become the
CTM Travel ID. Employees should review and update their travel profile information (as needed). This
can be done by clicking on “My Travel Profile” from the Travel Home Page.

Please visit http://www.travizon.net/online/jaycashman/ to access your travel account.

If you have any difficulties with the online registration process, please contact CTM Online Support at
online@travelCTM.com or by calling 877-208-1396. You can also contact Diane Williams for assistance
at dwilliams@jaycashman.com.

      MANAGER RESPONSIBILITY

Project and Department Managers are required to oversee, manage, and approve all business-related
travel arrangements and expenses of employees who are assigned to their project or under their direct
supervision. The Manager will review and approve the employee’s travel itinerary, estimated cost, and
any expenses incurred by the employee resulting from the business trip.

The Project Manager (or designee) is responsible for approving all project-related rotational travel,
including any changes to travel itineraries to ensure that all employee travel time coincides with shift
changes and each employee’s rotational schedule. Project Managers must make every effort to pre-plan
for individuals who work rotational schedules, keeping in mind our policy of booking travel at least 14
days in advance of the expected travel date.
Cashman Employment Policies and Procedures Handbook                           APPENDIX SECTION
Version 01:01:2020 | Confidential                                                         Page E-1
         Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 89 of 100
Appendix E: Company Travel Policy


It is the Manager’s responsibility to review the Travel Policy with their project or department staff and
provide them with a clear understanding of the terms and conditions of policy and procedures.

        EMPLOYEE’S RESPONSIBILITY

Employees will book all business-related travel exclusively through the CTM employee portal. Employees
are required to discuss travel needs with their manager and obtain approval before any requests for
transportation, lodging, and/or car rentals reservations can be initiated.

Employees must make every effort to coordinate travel with their Manager as soon as practical,
providing at least 21 days before the expected travel, to ensure reservations can be booked no less than
14 days in advance to avoid the added cost associated with last-minute travel.

Employees who work rotational schedules are expected to have their “time off” travel scheduled for
after the completion of their last shift, returning to the project before the start of their first shift.
Employees will be required to use accrued vacation time for any time missed from work that results
from improper scheduling of time off and/or missed flights.

        TRAVEL POLICY EXCEPTIONS

          Out-of-Policy Booking
Any travel that is booked less than 14 days in advance, is flagged as an out-of-policy booking in the CTM
system and will require additional approval and an explanation from the employee’s Project or
Department Manager before the reservation is approved.
An out-of-policy booking requires a reason code to be entered into the online booking system or the
reservation will be canceled. Out-of-Policy conditions may exist due to the following situations:
    o    The lowest logical airfare was not selected
    o    Airline booking request is less than 14 days prior to departure date
    o    Lodging or car rental selection exceeds pricing parameters
    o    A preferred provider with equal or lower cost was not chosen


The Company understands that there will be circumstances and changes to project schedules that create
and necessitate an exception to the Travel Policy. It is expected that employees will use reasonable
judgment when booking travel. All exceptions that fall outside of the travel guidelines will be noted on
the travel itinerary and included on the monthly travel report for all “Out-of-Policy” expenditures. Travel
reports are submitted to Senior Management for review on a monthly basis. Any travel expenditures
that exceed reasonableness will not be reimbursed by the Company.

          Changes or Cancellation of Travel Reservations
In the event an employee's travel plans change, the flight is delayed, canceled or missed, the employee
must immediately notify the Project or Department Manager.


Cashman Employment Policies and Procedures Handbook                             APPENDIX SECTION
Version 01:01:2020 | Confidential                                                           Page E-2
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 90 of 100
Appendix E: Company Travel Policy


      TRANSPORTATION MODES AND GUIDELINES

Travel itineraries must be arranged in the most efficient and cost-effective manner, taking into
consideration the most commonly traveled route, consistent with the purpose of the trip, and the
request of the employee.

It is expected that employees will utilize the most cost-effective mode of transportation when traveling
on Company business. Complimentary hotel or airport shuttles should be used, if available. Employees
are encouraged to use Lyft or Uber for their transportation needs. Car rentals require approval by the
Project Manager and will be authorized only when it is the most economical or effective method of
transportation.

         Air Travel

              Airlines and Flight Class
        As a general rule, the employee is required to book coach class or the most cost-effective
        airfare, in accordance with Company Travel Guidelines. Airline preference is not permitted
        unless the cost is at or below the lowest fare offered by CTM.

        Airline seat upgrades are not an authorized expense. Employees may elect upgrades directly
        through the airlines, at their own expense. Company credit cards are not authorized for any
        business-related travel, including airline seat upgrades.

        Frequent flyer benefits can be retained (if applicable) by the employee, however, the Company
        will not reimburse employees for any membership fees or frequent flyer clubs. Any incidental
        fees incurred in flight will be at the employee’s expense or reimbursed by the Company, if in
        accordance with Company policies and procedures.

         Automobile Travel

              Private/Personal Vehicles
        Employees may use their personal vehicles for business purposes if it is timesaving, less
        expensive, and more practical than renting a car, taking a taxi (Lyft/Uber), or using alternative
        transportation. In order to receive reimbursement for mileage, the employee must complete an
        expense report specifying the purpose of the trip, start and finish odometer readings, point of
        origin, destination, and trip dates.

              Surface Transportation Used In lieu of Air Travel
        The employee may use surface transportation, instead of air travel, for personal reasons, under
        certain conditions, provided that the employee has obtained approval by the Project or
        Department Manager. The cost of meals and lodging, parking, mileage, tolls, taxis (Lyft/Uber),
        and ferries incurred while in transit by surface transportation may be eligible for
        reimbursement, under certain circumstances. Such costs may not exceed the cost of airfare,
        plus transportation costs to and from the terminals.


Cashman Employment Policies and Procedures Handbook                          APPENDIX SECTION
Version 01:01:2020 | Confidential                                                        Page E-3
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 91 of 100
Appendix E: Company Travel Policy


              Rental Cars
        Renting a vehicle is permitted when it is more efficient and cost-effective than other means of
        commercial transportation, such as using a taxi (Lyft/Uber), or car service. Luxury, premium, and
        specialty car rentals are not permitted. Employees are expected to refuel rental cars before
        returning them to avoid excess fuel charges. Rental upgrades or enhancements must be pre-
        approved or paid directly by the employee. Please contact Diane Williams,
        dwilliams@jaycashman.com, with any questions about Company preferred rental agencies.

      HOTEL ACCOMMODATIONS

All hotel reservations must be booked through the CTM network unless the Company has arranged a
corporate rate directly with the hotel. The cost for the room and tax will be paid or reimbursed by the
Company. The employee is responsible for providing a personal credit card at the time of check-in to
cover any incidental charges for in-room movies, video games, hotel gym, etc. Incidental charges will not
be paid or reimbursed by the Company. In the event that a hotel reservation needs to be changed or
canceled, the employee must contact the hotel to ensure that the hotel receives notification prior to the
time listed on the employee’s travel itinerary, per the Hotel's cancellation policy, to prevent “no show”
charges.

      BUSINESS TRAVEL AND EXPENSE MANAGEMENT

The Company will pay for and reimburse employees for reasonable expenses in connection with approved
business travel. In the event that expenses are incurred, the employee must submit receipts and a
summary of the charges to the Project or Department Manager for approval in accordance with the
expense reimbursement guidelines.

Questions concerning any allowance or expense reimbursement should be directed to the employee’s
Project or Department Manager and/or the Accounting Department.

              Meals
        The Company will reimburse or provide employees with a stipend to cover meals and expenses
        incurred while traveling on company business up to $50/day including breakfast, lunch, dinner,
        and any snacks, drinks, etc. The employee must submit an Expense Reimbursement Form
        (Appendix B), itemizing each meal, as well as provide the corresponding receipt, in order to be
        reimbursed for the expense. Any cost incurred, in excess of the per diem daily amount, is the
        responsibility of the employee and will not be reimbursed by the Company. If the employee is
        receiving subsistence, meals are not to be charged to the Company credit card nor are they
        eligible for reimbursement.
              Mileage Expenses and Reimbursement Rate
        Business mileage is the travel an employee incurs beyond normal commuting mileage (from
        home to the office or project location and home again) on a normal workday. The Company will
        reimburse business-related mileage at the approved Standard Mileage Rate published annually
        by the IRS. The mileage reimbursement rate includes gas, vehicle maintenance, insurance, and

Cashman Employment Policies and Procedures Handbook                         APPENDIX SECTION
Version 01:01:2020 | Confidential                                                       Page E-4
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 92 of 100
Appendix E: Company Travel Policy


        other personal vehicle-related costs. In the event that an employee’s fuel is paid by the
        Company separately, the cost of fuel will be deducted from the total amount of the mileage
        reimbursement. The Company will not reimburse the cost of general commuting (travel
        between lodging or residence and the office, project, or worksite location).
        Mileage will be computed between the employee’s work location and the destination. Travel
        between the employee’s residence and work location (commuting expense) will not be allowed.
        Mileage expenses may be allowed between the employee’s residence and the destination if
        company business is required during non-business hours or is associated with a rotational
        schedule.
                Travel Reimbursable Expenses
        The following incidental expenses, when directly related to business travel, are reimbursable:
            •   Tips: 20% (maximum) at restaurants
            •   Baggage Fees
            •   Parking: airport economy lots, hotel self-parking, and parking (garages/lots) at place of
                work
           • Tolls
           • Currency conversion for international travel
        Receipts are required for all reimbursable expenses, except for bag tips.
                Travel Non-reimbursable Expenses
        The following incidental expenses are not considered to be reimbursable when traveling on
        Company business:
            •    Seat Upgrades
            •    In-Flight Entertainment
            •    Hotel Room Upgrades
            •    Laundry Service
            •    In-Room Movies and Video Games
            •    Traffic or Parking Tickets

                Payment and Documentation of Expenses
        Expense Reports for reimbursement of out-of-pocket travel expenses must be submitted via
        email to expensereimbursement@jaycashman.com within 30 days after travel. All reimbursable
        expenses must be substantiated with an itemized receipt. Reimbursements will be made within
        7 days via ACH or check. The Company reserves the right to deny any travel-related expenses for
        which the employee did not obtain prior approval from the Project or Department Manager or is
        inconsistent with our Corporate Travel Policy.

                Subsistence Allowance
        The Company may provide a subsistence allowance to employees assigned to a project to cover
        added living and travel expenses, not covered by the Company while working at a project
        location away from home. These added expenses include:
            •    Temporary lodging

Cashman Employment Policies and Procedures Handbook                         APPENDIX SECTION
Version 01:01:2020 | Confidential                                                       Page E-5
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 93 of 100
Appendix E: Company Travel Policy


            •   Meals
            •   Incidental expenditures
            •   Parking and tolls costs
        Subsistence is generally applied to assignments for which an employee is required to travel in
        excess of 100 miles, each way, from their permanent residential address to the project location.
        Subsistence is usually a per workday allowance; however, subsistence can be allocated to an
        employee on a monthly basis.

        Employees who receive subsistence are not eligible for reimbursement for travel-related
        expenses that are covered by the subsistence allowance.

    The Company President and CEO, or his designee, has the sole discretion to determine the
    subsistence amount, the terms under which subsistence will be applied to any employee, and the
    unilateral right to amend the terms, conditions, and / or application of the Subsistence Policy
    without notice.

        CORPORATE CREDIT CARD

Company credit cards may be issued to individuals on a limited basis for business-related expenses and
fuel costs. Employee profiles for approved credit cardholders will be established and maintained by
Diane Williams in accordance with the assigned permissions, restrictions, and limits for purchases, as
authorized by Dale Pyatt and Andrew Goldberg.
Purchases made with a Company credit card must be made in accordance with our Corporate
Purchasing Policy. Company issued credit cards are not authorized for any travel-related airlines,
railways, lodging, or car rental expenditures.
Employees who have been issued a Company credit card are required to reconcile credit card charges
and provide the corresponding receipt for each transaction on a weekly basis utilizing the Comdata
Expense Track Program. A receipt is mandatory for all expenditures exceeding $50.00. In the event a
receipt is lost, a “Missing Receipt Affidavit Form” must be completed and submitted.

                Fuel Charges
        Employees authorized to purchase fuel using the Company credit card are required to provide
        an accurate vehicle odometer reading at the time of fuel purchase along with an employee ID
        number. The purchase of fuel is restricted to the purchase of unleaded fuel and not to be used
        for the purchase of “supreme” fuel. Any fuel cost associated with personal use must be paid by
        the employee.
Company credit cards are to be used for Company purchases only. Use of the Company credit card for
personal purchases is strictly prohibited. The employee will be responsible for reimbursing the Company
for all expenses, including fuel costs, that are covered by weekly subsistence, non-business related, or
inconsistent with Company policies and procedures.




Cashman Employment Policies and Procedures Handbook                          APPENDIX SECTION
Version 01:01:2020 | Confidential                                                        Page E-6
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 94 of 100
Appendix E: Company Travel Policy


Unauthorized, inappropriate use or non-compliance with the Company’s Credit Card Policy may result in
the suspension or revocation of the Company credit card and disciplinary action up to and including
termination of employment.
Please contact Diane Williams for more information about the Company’s Corporate Purchasing and
Credit Card Policies: dwilliams@jaycashman.com.




Cashman Employment Policies and Procedures Handbook                      APPENDIX SECTION
Version 01:01:2020 | Confidential                                                    Page E-7
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 95 of 100
Appendix E: Company Travel Policy

Appendix A: CTM Employee Online Travel Profile

Creating a new Concur Travel profile
From your web browser enter: http://www.travizon.net/online/JAYCASHMAN




Registration Page




Jay Cashman, Inc.                                                        Appendix A
Effective January 2020
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 96 of 100
Appendix E: Company Travel Policy

Appendix A: CTM Employee Online Travel Profile

Account Creation
After submitting the profile, you will receive confirmation that your registration has been submitted for
approval.




Once approved you will receive an email advising that your profile is complete, it will also include login
instructions and a link to set your password. Please login to your account via the provided link, using the
login name you created during registration.

Select a password that will be used for future access. (8-character minimum)

NOTE: PASSWORDS ARE CASE SENSITIVE




Jay Cashman, Inc.                                                                         Appendix A
Effective January 2020
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 97 of 100
Appendix E: Company Travel Policy

Appendix A: CTM Employee Online Travel Profile

Read the Privacy Agreement and click “I Agree” where shown.




Follow the steps to create your password and click on Submit.




Successful creation of your password will take you to the home page of your company’s main site.




Jay Cashman, Inc.                                                                     Appendix A
Effective January 2020
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 98 of 100
Appendix E: Company Travel Policy

Appendix A: CTM Employee Online Travel Profile

Updating your Concur Travel Profile
Click on either the Profile tab and select Personal Information, or click on the Profile link.




Proceed to add your personal information to your online profile.

Fill in all applicable fields. Your profile will not save without the required information. Required
information is labeled as such (see screenshot below).




Any of the SAVE buttons can be used to save your profile information. It is not necessary to save after
each profile section, but you must SAVE when you have finished.

To enter your Frequent Traveler membership numbers for air, car, and hotel, click




When the radio button for Carrier is selected, the drop-down menu will only contain airlines and train
vendors.




Jay Cashman, Inc.                                                                            Appendix A
Effective January 2020
        Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 99 of 100
Appendix E: Company Travel Policy

Appendix A: CTM Employee Online Travel Profile

Select the Car Rental Company radio button to enter car membership numbers. When the radio button
for Car Rental Company is selected, the drop-down menu will only contain car rental companies




Select the Hotel radio button to enter hotel membership numbers. When the radio button for Hotel is
selected, the drop-down menu will only contain hotel properties.




IMPORTANT! You MUST click ‘SAVE’ to indicate that you have reviewed and updated your profile
information.




Agency Contact Information
For additional information or assistance completing the Concur Travel profile, please contact CTM’s
Online Technical Support Desk at 1-877-208-1396 or email at online@travelctm.com




Jay Cashman, Inc.                                                                      Appendix A
Effective January 2020
                                   Case 1:21-cv-11398-DJC Document 1-3 Filed 08/25/21 Page 100 of 100
Company Travel Policy
 Appendix B: Employee Reimbursement Form: Please email to: expensereimbursement@jaycashman.com

    Name:                          Date:                    Location:                  Dept/Project #:

    Purpose of Expenditure:                                                            Coding:

    1    Date                                                                                                     Week Ending:

    2    Cities Visited

    3    Mileage                                                                                                  Total:

    4    Personal Auto:
         YES or NO
    5    Parking and Tolls                                                                                        Total:

    6    Railroad, Air, Bus Fare                                                                                  Total:

    7    Auto Rental                                                                                              Total:
         (Boat Ramp Fee)
    8    Hotel Lodging (Housing)                                                                                  Total:

    9    Personal Meals                                                                                           Total:

    10   Telephone or Telegraph                                                                                   Total:

    11   Business Conferences                                                                                     Total:

    12   Equipment                                                                                                Total:

    13   Fuel                                                                                                     Total:

                                                                                       Total Expenses Reported:   Total Expenses Paid
                                                                                                                  by Employee

    Employee Signature                           Date:                     Approval:




Jay Cashman, Inc.                                                                                                   Appendix B
Effective January 2020
